Exhibit 10.42

 

JUNIOR SUBORDINATED INDENTURE

 

 

Between

 

 

GAINSCO, INC.

(as Company)

 

and

 

 

WILMINGTON TRUST COMPANY

(as Trustee)

 

 

dated as of January 13, 2006

 

1

--------------------------------------------------------------------------------


 

GAINSCO CAPITAL TRUST I

Certain Sections of this Junior Subordinated Indenture relating

to Sections 310 through 318 of the

Trust Indenture Act of 1939:

 

Trust Indenture

 

 

 

Junior Subordinated

Act Section

 

 

 

Indenture Section

 

 

 

 

 

Section 310

 

(a)(1)

 

6.9

 

 

(a)(2)

 

6.9

 

 

(a)(3)

 

Not Applicable

 

 

(a)(4)

 

Not Applicable

 

 

(a)(5)

 

6.9

 

 

(b)

 

6.8, 6.10

Section 311

 

(a)

 

6.13

 

 

(b)

 

6.13

 

 

(b)(2)

 

7.3(a)

Section 312

 

(a)

 

7.1, 7.2(a)

 

 

(b)

 

7.2(b)

 

 

(c)

 

7.2(c)

Section 313

 

(a)

 

7.3(a)

 

 

(a)(4)

 

7.3(a)

 

 

(b)

 

7.3(b)

 

 

(c)

 

7.3(a)

 

 

(d)

 

7.3(c)

Section 314

 

(a)

 

7.4

 

 

(b)

 

7.4

 

 

(c)(1)

 

1.2

 

 

(c)(2)

 

1.2

 

 

(c)(3)

 

Not Applicable

 

 

(e)

 

1.2

Section 315

 

(a)

 

6.1(a)

 

 

(b)

 

6.2, 7.3

 

 

(c)

 

6.1(b)

 

 

(d)

 

6.1(c)

 

 

(e)

 

5.14

Section 316

 

(a)

 

5.12

 

 

(a)(1)(A)

 

5.12

 

 

(a)(1)(B)

 

5.13

 

 

(a)(2)

 

Not Applicable

 

 

(b)

 

5.8

 

 

(c)

 

1.4(f)

Section 317

 

(a)(1)

 

5.3

 

 

(a)(2)

 

5.4

 

i

--------------------------------------------------------------------------------


 

 

 

(b)

 

10.3

Section 318

 

(a)

 

1.7

 

Note:

 

This reconciliation and tie shall not, for any purpose, be deemed to be a part
of the Indenture.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

1

 

 

 

 

 

SECTION 1.1.

 

Definitions

 

1

SECTION 1.2.

 

Compliance Certificate and Opinions

 

11

SECTION 1.3.

 

Forms of Documents Delivered to Trustee

 

11

SECTION 1.4.

 

Acts of Holders

 

11

SECTION 1.5.

 

Notices, Etc. to Trustee and Company

 

14

SECTION 1.6.

 

Notice to Holders; Waiver

 

14

SECTION 1.7.

 

Conflict with Trust Indenture Act

 

15

SECTION 1.8.

 

Effect of Headings and Table of Contents

 

15

SECTION 1.9.

 

Successors and Assigns

 

15

SECTION 1.10.

 

Separability Clause

 

15

SECTION 1.11.

 

Benefits of Indenture

 

15

SECTION 1.12.

 

Governing Law

 

15

SECTION 1.13.

 

Non-Business Days

 

16

 

 

 

 

 

ARTICLE II

 

SECURITY FORMS

 

16

 

 

 

 

 

SECTION 2.1.

 

Forms Generally

 

16

SECTION 2.2.

 

Form of Face of Security

 

17

SECTION 2.3.

 

Additional Provisions Required in Global Security

 

17

SECTION 2.4.

 

Form of Trustee’s Certificate of Authentication

 

17

 

 

 

 

 

ARTICLE III

 

THE SECURITIES

 

18

 

 

 

 

 

SECTION 3.1.

 

Title and Terms

 

18

SECTION 3.2.

 

Denominations

 

21

SECTION 3.3.

 

Execution, Authentication, Delivery and Dating

 

21

SECTION 3.4.

 

Temporary Securities

 

22

SECTION 3.5.

 

Global Securities

 

23

SECTION 3.6.

 

Registration, Transfer and Exchange Generally; Certain Transfers and Exchanges

 

24

SECTION 3.7.

 

Mutilated, Lost and Stolen Securities

 

26

SECTION 3.8.

 

Payment of Interest and Additional Interest; Interest Rights Preserved

 

27

SECTION 3.9.

 

Persons Deemed Owners

 

28

SECTION 3.10.

 

Cancellation

 

29

SECTION 3.11.

 

Computation of Interest

 

29

SECTION 3.12.

 

Deferrals of Interest Payment Dates

 

29

SECTION 3.13.

 

Right of Set-Off

 

31

SECTION 3.14.

 

Agreed Tax Treatment

 

31

SECTION 3.15.

 

Shortening or Extension of Stated Maturity

 

31

SECTION 3.16.

 

CUSIP Numbers

 

31

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

31

 

 

 

 

 

SECTION 4.1.

 

Satisfaction and Discharge of Indenture

 

31

SECTION 4.2

 

Application of Trust Money

 

33

 

 

 

 

 

ARTICLE V

 

REMEDIES

 

33

 

 

 

 

 

SECTION 5.1.

 

Events of Default

 

33

SECTION 5.2.

 

Acceleration of Maturity; Rescission and Annulment

 

34

SECTION 5.3.

 

Collection of Indebtedness and Suits for Enforcement by Trustee

 

36

SECTION 5.4.

 

Trustee May File Proofs of Claim

 

36

SECTION 5.5.

 

Trustee May Enforce Claim Without Possession of Securities

 

37

SECTION 5.6

 

Application of Money Collected

 

37

SECTION 5.7

 

Limitation on Suits

 

38

SECTION 5.8.

 

Unconditional Right of Holders to Receive Principal, Premium and Interest;
Direct Action by Holders of Capital Securities

 

39

SECTION 5.9.

 

Restoration of Rights and Remedies

 

39

SECTION 5.10.

 

Rights and Remedies Cumulative

 

39

SECTION 5.11.

 

Delay or Omission Not Waiver

 

39

SECTION 5.12.

 

Control by Holders

 

40

SECTION 5.13.

 

Waiver of Past Defaults

 

40

SECTION 5.14.

 

Undertaking for Costs

 

41

SECTION 5.15.

 

Waiver of Usury, Stay or Extension Laws

 

41

 

 

 

 

 

ARTICLE VI

 

THE TRUSTEE

 

42

 

 

 

 

 

SECTION 6.1.

 

Certain Duties and Responsibilities

 

42

SECTION 6.2.

 

Notice of Defaults

 

43

SECTION 6.3.

 

Certain Rights of Trustee

 

43

SECTION 6.4.

 

Not Responsible for Recitals or Issuance of Securities

 

44

SECTION 6.5.

 

May Hold Securities

 

44

SECTION 6.6.

 

Money Held in Trust

 

44

SECTION 6.7.

 

Compensation and Reimbursement

 

44

SECTION 6.8.

 

Disqualification; Conflicting Interests

 

45

SECTION 6.9.

 

Corporate Trustee Required; Eligibility

 

46

SECTION 6.10.

 

Resignation and Removal; Appointment of Successor

 

46

SECTION 6.11.

 

Acceptance of Appointment by Successor

 

48

SECTION 6.12.

 

Merger, Conversion, Consolidation or Succession to Business

 

49

SECTION 6.13.

 

Preferential Collection of Claims Against Company

 

49

SECTION 6.14.

 

Appointment of Authenticating Agent

 

49

 

 

 

 

 

ARTICLE VII

 

HOLDER’S LISTS AND REPORTS BY TRUSTEE, PAYING AGENT AND COMPANY

 

51

 

 

 

 

 

SECTION 7.1.

 

Company to Furnish Trustee Names and Addresses of Holders

 

51

SECTION 7.2.

 

Preservation of Information; Communications to Holders

 

51

 

iv

--------------------------------------------------------------------------------


 

SECTION 7.3.

 

Reports by Trustee and Paying Agent

 

52

SECTION 7.4.

 

Reports by Company

 

52

 

 

 

 

 

ARTICLE VIII

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

53

 

 

 

 

 

SECTION 8.1.

 

Company May Consolidate, Etc., Only on Certain Terms

 

53

SECTION 8.2.

 

Successor Company Substituted

 

53

 

 

 

 

 

ARTICLE IX

 

SUPPLEMENTAL INDENTURES

 

54

 

 

 

 

 

SECTION 9.1.

 

Supplemental Indentures Without Consent of Holders

 

54

SECTION 9.2.

 

Supplemental Indentures with Consent of Holders

 

55

SECTION 9.3.

 

Execution of Supplemental Indentures

 

57

SECTION 9.4.

 

Effect of Supplemental Indentures

 

57

SECTION 9.5.

 

Conformity with Trust Indenture Act

 

57

SECTION 9.6.

 

Reference in Securities to Supplemental Indentures

 

57

 

 

 

 

 

ARTICLE X

 

COVENANTS

 

57

 

 

 

 

 

SECTION 10.1.

 

Payment of Principal, Premium and Interest

 

57

SECTION 10.2.

 

Maintenance of Office or Agency

 

58

SECTION 10.3.

 

Money for Security Payments to be Held in Trust

 

58

SECTION 10.4.

 

Statement as to Compliance

 

59

SECTION 10.5.

 

Waiver of Certain Covenants

 

60

SECTION 10.6.

 

Additional Sums

 

60

SECTION 10.7.

 

Additional Covenants

 

60

SECTION 10.8.

 

Furnishing Annual Information

 

62

 

 

 

 

 

ARTICLE XI

 

REDEMPTION OF SECURITIES

 

62

 

 

 

 

 

SECTION 11.1.

 

Applicability of This Article

 

62

SECTION 11.2.

 

Election to Redeem; Notice to Trustee

 

62

SECTION 11.3.

 

Selection of Securities to be Redeemed

 

62

SECTION 11.4.

 

Notice of Redemption

 

63

SECTION 11.5.

 

Deposit of Redemption Price

 

64

SECTION 11.6.

 

Payment of Securities Called for Redemption

 

64

SECTION 11.7.

 

Right of Redemption of Securities Initially Issued to an Issuer Trust

 

65

 

 

 

 

 

ARTICLE XII

 

SINKING FUNDS

 

65

 

 

 

 

 

ARTICLE XIII

 

SUBORDINATION OF SECURITIES

 

66

 

 

 

 

 

SECTION 13.1.

 

Securities Subordinate to Senior Indebtedness

 

66

SECTION 13.2.

 

No Payment When Senior Indebtedness in Default; Payment Over of Proceeds Upon
Dissolution, Etc.

 

66

 

v

--------------------------------------------------------------------------------


 

SECTION 13.3.

 

Payment Permitted If No Default

 

68

SECTION 13.4.

 

Subrogation to Rights of Holders of Senior Indebtedness; Etc.

 

68

SECTION 13.5.

 

Provisions Solely to Define Relative Rights

 

69

SECTION 13.6.

 

Trustee to Effectuate Subordination

 

69

SECTION 13.7.

 

No Waiver of Subordination Provisions

 

69

SECTION 13.8.

 

Notice to Trustee

 

70

SECTION 13.9.

 

Reliance on Judicial Order or Certificate of Liquidating Agent

 

71

SECTION 13.10.

 

Trustee Not Fiduciary for Holders of Senior Indebtedness

 

71

SECTION 13.11.

 

Rights of Trustee as Holder of Senior Indebtedness; Preservation of Trustee’s
Rights

 

71

SECTION 13.12.

 

Article Applicable to Paying Agents

 

71

SECTION 13.13.

 

Certain Conversions or Exchanges Deemed Payment

 

72

 

 

 

 

 

EXHIBIT A.

 

FORM OF DEBENTURE

 

1

 

 

 

 

 

EXHIBIT B.

 

FORM OF RESTRICTED SECURITIES CERTIFICATE

 

1

 

vi

--------------------------------------------------------------------------------


 

JUNIOR SUBORDINATED INDENTURE

 

THIS JUNIOR SUBORDINATED INDENTURE, dated as of January 13, 2006, is between
GAINSCO, INC., a Texas corporation, having its principal office at 3333 Lee
Parkway, Suite 1200, Dallas, Texas 75219, and WILMINGTON TRUST COMPANY, as
Trustee, having its principal office at 1100 North Market Street, Rodney Square
North, Wilmington, Delaware 19890-0001 (the “Trustee”).

 

RECITALS OF THE COMPANY

 

The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance from time to time of its unsecured junior subordinated
debt securities in one or more series (hereinafter called the “Securities”) of
substantially the tenor hereinafter provided, including Securities issued to
evidence loans made to the Company from the proceeds from the issuance from time
to time by one or more statutory trusts (each an “Issuer Trust”) of undivided
preferred beneficial interests in the assets of such Issuer Trusts (the “Capital
Securities”) and undivided common interests in the assets of such Issuer Trusts
(the “Common Securities” and, collectively with the Capital Securities, the
“Trust Securities”), and to provide the terms and conditions upon which the
Securities are to be authenticated, issued and delivered; and

 

All things necessary to make this Indenture a valid agreement of the Company, in
accordance with its terms, have been done.

 

NOW THEREFORE, THIS INDENTURE WITNESSETH:

 

For and in consideration of the premises and the purchase of the Securities by
the Holders (as such term is defined in Section 1.1 hereof) thereof, the parties
hereto, intending to be legally bound, mutually covenant and agree, for the
equal and proportionate benefit of all Holders of the Securities or of any
series thereof, as follows:

 

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

 

SECTION 1.1.                      Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

(1)           The terms defined in this Article have the meanings assigned to
them in this Article, and include the plural as well as the singular;

 

(2)           All other terms used herein that are defined in the Trust
Indenture Act, either directly or by reference therein, have the meanings
assigned to them therein;

 

1

--------------------------------------------------------------------------------


 

(3)           The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”;

 

(4)           All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles as in effect at the time of determination;

 

(5)           Whenever the context may require, any gender shall be deemed to
include the other;

 

(6)           Unless the context otherwise requires, any reference to an
“Article” or a “Section” refers to an Article or a Section, as the case may be,
of this Indenture; and

 

(7)           The words “hereby,” “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Indenture as a whole and not to any
particular Article, Section or other subdivision.

 

“Act” when used with respect to any Holder has the meaning specified in Section
1.4(a).

 

“Additional Interest” means the interest, if any, that shall accrue on any
interest on the Securities of any series the payment of which has not been made
on the applicable Interest Payment Date and which shall accrue at the rate per
annum specified or determined as specified in such Security, to the extent
permitted by applicable law.

 

“Additional Sums” has the meaning specified in Section 10.6.

 

“Additional Taxes” means any additional taxes, duties and other governmental
charges to which an Issuer Trust has become subject from time to time as a
result of a Tax Event.

 

“Administrator” means, in respect of any Issuer Trust, each Person appointed in
accordance with the related Trust Agreement, solely in such Person’s capacity as
Administrator of such Issuer Trust and not in such Person’s individual capacity,
or any successor Administrator appointed as therein provided.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agent Member” means any member of, or participant in, the Depositary.

 

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Security or beneficial interest therein, the rules and
procedures of the Depositary for such

 

2

--------------------------------------------------------------------------------


 

Global Security, in each case to the extent applicable to such transaction and
as in effect from time to time.

 

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 6.14 to act on behalf of the Trustee to authenticate Securities of one
or more series.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101, et
seq., and any successor provisions thereto, in each case as may be amended from
time to time.

 

“Board of Directors” means the board of directors of the Company or the
Executive Committee of the board of directors of the Company (or any other
committee of the board of directors of the Company performing similar functions)
or, for purposes of this Indenture, a committee designated by the board of
directors of the Company (or such committee), comprised of two or more members
of the board of directors of the Company or officers of the Company, or both.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or
any Assistant Secretary of the Company to have been duly adopted by the Board of
Directors, or such committee of the Board of Directors or officers of the
Company to which authority to act on behalf of the Board of Directors has been
delegated, and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

 

“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on
which banking institutions in the City of New York, New York or the City of
Wilmington, Delaware are authorized or required by law or executive order to
remain closed, or (iii) a day on which the Corporate Trust Office of the
Trustee, or, with respect to the Securities of a series initially issued to an
Issuer Trust, the “Corporate Trust Office” (as defined in the related Trust
Agreement) of the Property Trustee or the Delaware Trustee under the related
Trust Agreement, is closed for business.

 

“Capital Securities” has the meaning specified in the first recital of this
Indenture.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

“Commission” means the United States Securities and Exchange Commission, or any
successor thereto.

 

“Common Securities” has the meaning specified in the first recital of this
Indenture.

 

“Common Stock” means the Company’s common stock, $0.01 par value per share.

 

3

--------------------------------------------------------------------------------


 

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor entity shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor entity.

 

“Company Request” and “Company Order” mean, respectively, the written request or
order signed in the name of the Company by its Chairman of the Board of
Directors, any Vice Chairman of the Board of Directors, its President, Chief
Executive Officer or a Senior Vice President or Vice President, and by its Chief
Financial Officer, its Treasurer or an Assistant Treasurer, or its Secretary or
an Assistant Secretary, and delivered to the Trustee.

 

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered.

 

“Creditor” has the meaning specified in Section 6.7(c).

 

“Defaulted Interest” has the meaning specified in Section 3.8.

 

“Delaware Trustee” means, with respect to any Issuer Trust, the Person
identified as the “Delaware Trustee” in the related Trust Agreement, solely in
its capacity as Delaware Trustee of such Issuer Trust under such Trust Agreement
and not in its individual capacity, or its successor in interest in such
capacity, or any successor Delaware trustee appointed as therein provided.

 

“Depositary” means, with respect to the Securities of any series issuable or
issued in whole or in part in the form of one or more Global Securities, the
Person designated as Depositary by the Company pursuant to Section 3.1 with
respect to such series (or any successor thereto).

 

“Depositor” means GAINSCO, INC., a Texas corporation.

 

“Discount Security” means any security that provides for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration of the Maturity thereof pursuant to Section 5.2.

 

“Dollar” or “$” means the currency of the United States of America that, as at
the time of payment, is legal tender for the payment of public and private
debts.

 

“Entity” includes a bank, corporation, partnership, association, company,
limited liability company, joint-stock company or business trust.

 

“Event of Default,” unless otherwise specified in the supplemental indenture
creating a series of Securities, has the meaning specified in Article V.

 

“Exchange Act” means the Securities Exchange Act of 1934 and any statute
successor thereto, in each case as amended from time to time.

 

“Expiration Date” has the meaning specified in Section 1.4(f).

 

4

--------------------------------------------------------------------------------


 

“Extension Period” has the meaning specified in Section 3.12.

 

“Global Security” means a Security in the form prescribed in Article II
evidencing all or part of a series of Securities, issued to the Depositary or
its nominee for such series, and registered in the name of such Depositary or
its nominee.

 

“Guarantee” means, with respect to any Issuer Trust, the obligations of the
Company under the Guarantee Agreement.

 

“Guarantee Agreement” means any Guarantee Agreement executed by the Company for
the benefit of the Holders of the Capital Securities issued by each Issuer
Trust, as modified, amended or supplemented from time to time.

 

“Holder” means a Person in whose name a Security is registered in the Securities
Register.

 

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof and shall include the
terms of each particular series of Securities established as contemplated by
Section 3.1.

 

“Interest Payment Date” means, as to each series of Securities, the Stated
Maturity of an installment of interest on such Securities.

 

“Investment Company Act” means the Investment Company Act of 1940 and any
statute successor thereto, in each case as amended from time to time.

 

“Investment Company Event” means the receipt by an Issuer Trust of an Opinion of
Counsel (as defined in the relevant Trust Agreement) experienced in such matters
to the effect that, as a result of the occurrence of a change in law or
regulation or a written change (including any announced prospective change) in
interpretation or application of law or regulation by any legislative body,
court, governmental agency or regulatory authority, there is more than an
insubstantial risk that such Issuer Trust is or will be considered an
“investment company” that is required to be registered under the Investment
Company Act, which change or prospective change becomes effective or would
become effective, as the case may be, on or after the date of the issuance of
the Capital Securities of such Issuer Trust.

 

“Issuer Trust” has the meaning specified in the first recital of this Indenture.

 

“Liquidation Amount” shall have the meaning assigned in the applicable related
Trust Agreement.

 

“Maturity” when used with respect to any Security means the date on which the
principal of such Security becomes due and payable as therein or herein
provided, whether at the Stated Maturity or by declaration of acceleration, call
for redemption or otherwise.

 

5

--------------------------------------------------------------------------------


 

“Notice of Default” means a written notice of the kind specified in Section
5.1(3).

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board
of Directors, Vice Chairman of the Board of Directors, Chief Executive Officer,
the President or any Vice President, and by the Chief Financial Officer, the
Treasurer, an Assistant Treasurer, the Secretary or an Assistant Secretary, of
the Company, and delivered to the party provided herein.  Any Officers’
Certificate delivered with respect to compliance with a condition or covenant
provided for in this Indenture (other than the certificates provided pursuant to
Section 10.4) shall include:

 

(a)           a statement by each officer signing the Officers’ Certificate that
such officer has read the covenant or condition and the definitions relating
thereto;

 

(b)           a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;

 

(c)           a statement that such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

 

(d)           a statement as to whether, in the opinion of each such officer,
such condition or covenant has been complied with.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
or an employee of the Company or any Affiliate of the Company.

 

“Original Issue Date” means the date of issuance specified as such in each
Security.

 

“Outstanding” means, when used in reference to any Securities, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

 

(i)            Securities theretofore canceled by the Trustee or delivered to
the Trustee for cancellation;

 

(ii)           Securities for whose payment money in the necessary amount has
been theretofore deposited with the Trustee or any Paying Agent in trust for the
Holders of such Securities; and

 

(iii)          Securities in substitution for or in lieu of which other
Securities have been authenticated and delivered or that have been paid pursuant
to Section 3.6, unless proof satisfactory to the Trustee is presented that any
such Securities are held by Holders in whose hands such Securities are valid,
binding and legal obligations of the Company; provided, however, in determining
whether the Holders of the requisite principal amount of Outstanding Securities
have given any request,

 

6

--------------------------------------------------------------------------------


 

demand, authorization, direction, notice, consent or waiver hereunder,
Securities owned by the Company or any other obligor upon the Securities or any
Affiliate of the Company or such other obligor (other than the Issuer Trust to
which Securities of the applicable series were initially issued) shall be
disregarded and deemed not to be Outstanding, except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Securities that the
Trustee knows to be so owned shall be so disregarded.  Securities so owned that
have been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to such Securities and that the pledgee is not the Company or any
other obligor upon the Securities or any Affiliate of the Company or such other
obligor (other than such Issuer Trust).  Upon the written request of the
Trustee, the Company shall furnish to the Trustee promptly an Officers’
Certificate listing and identifying all Securities, if any, known by the Company
to be owned or held by or for the account of the Company, or any other obligor
on the Securities or any Affiliate of the Company or such obligor (other than,
for the avoidance of doubt, such Issuer Trust), and, subject to the provisions
of Section 6.1, the Trustee shall be entitled to accept such Officers’
Certificate as conclusive evidence of the facts therein set forth and of the
fact that all Securities not listed therein are Outstanding for the purpose of
any such determination.

 

“Paying Agent” means the Trustee or any Person authorized by the Company to pay
the principal of (or premium, if any) or interest on, or other amounts in
respect of any Securities on behalf of the Company.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or government or any
agency or political subdivision thereof.

 

“Place of Payment” means, with respect to the Securities of any series, the
place or places where the principal of (and premium, if any) and interest on the
Securities of such series are payable pursuant to Section 3.1.

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security.  For the purposes of this definition, any security
authenticated and delivered under Section 3.7 in lieu of a mutilated, destroyed,
lost or stolen Security shall be deemed to evidence the same debt as the
mutilated, destroyed, lost or stolen Security.

 

“Principal Subsidiary” means (i) either of (A) General Agents Insurance Company
of America, Inc., an Oklahoma insurance company, and (B) MGA Insurance Company,
Inc., a Texas insurance company, (ii) any other subsidiary of the Company the
consolidated assets of which constitute 20% or more of the consolidated assets
of the Company and its consolidated subsidiaries, (iii) any other subsidiary
designated as a Principal Subsidiary pursuant to a Board Resolution and set
forth in an Officers’ Certificate delivered to the Trustee, and (iv) any

 

7

--------------------------------------------------------------------------------


 

subsidiary of the Company that owns, directly or indirectly, any voting
securities, or options, warrants or rights to subscribe for or purchase voting
securities, of any Principal Subsidiary under clause (i), (ii), (iii) or (iv),
and in the case of clause (i), (ii), (iii), (iv) or (v), their respective
successors (whether by consolidation, merger, conversion, transfer of
substantially all their assets and business or otherwise) so long as any such
successor is a banking subsidiary (in the case of clause (i), (ii), (iii) or
(iv) or a subsidiary (in the case of clause (v)) of the Company.

 

“Proceeding” has the meaning specified in Section 13.2.

 

“Property Trustee” means, with respect to any Issuer Trust, the Person
identified as the “Property Trustee” in the related Trust Agreement, solely in
its capacity as Property Trustee of such Issuer Trust under such Trust Agreement
and not in its individual capacity, or its successor in interest in such
capacity, or any successor property trustee appointed as therein provided.

 

“Redemption Date,” when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to this Indenture or the terms
of such Security.

 

“Redemption Price,” when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to this Indenture or the terms
of such Security.

 

“Regular Record Date” for the interest payable on any Interest Payment Date with
respect to the Securities of a series means, unless otherwise provided pursuant
to Section 3.1 with respect to Securities of such series, the close of business
on the fifteenth day of the month in which such Interest Payment Date occurs
(whether or not a Business Day).

 

“Responsible Officer,” when used with respect to the Trustee means any officer
assigned to the Corporate Trust Office, including any managing director, vice
president, principal, assistant vice president, assistant treasurer, assistant
secretary or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and having
direct responsibility for the administration of this Indenture, and also, with
respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

 

“Restricted Security” means all Securities including those represented by the
debenture attached hereto as Exhibit A or those represented by the Restricted
Securities Certificate attached hereto as Exhibit B.

 

“Restricted Securities Certificate” means a certificate substantially in the
form set forth in Exhibit B.

 

“Rights Plan” means any plan of the Company providing for the issuance by the
Company to all holders of its Common Stock, of rights entitling the holders
thereof to subscribe for or purchase shares of any class or series of capital
stock of the Company which rights (i) are deemed to be transferred with such
shares of such Common Stock, (ii) are not exercisable, and (iii) are also issued
in respect of future issuances of such Common Stock, in each case until the
occurrence of a specified event or events.

 

8

--------------------------------------------------------------------------------


 

“Securities” or “Security” means any debt securities or debt security, as the
case may be, authenticated and delivered under this Indenture.

 

“Securities Act” means the Securities Act of 1933 and any successor statute
thereto, in each case as modified, amended or supplemented from time to time.

 

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 3.6(a).

 

“Senior Indebtedness” means, whether recourse is to all or a portion of the
assets of the Company and whether or not contingent: (i) every obligation of the
Company for borrowed money; (ii) every obligation of the Company evidenced by
bonds, debentures, notes and related credit agreements or other similar
instruments, including obligations incurred in connection with the acquisition
of property, assets or businesses; (iii) every reimbursement obligation of the
Company with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of the Company; (iv) every obligation of the
Company issued or assumed as the deferred purchase price of property or services
(but excluding trade accounts payable or accrued liabilities arising in the
ordinary course of business); (v) every capital lease obligation of the Company;
(vi) every obligation of the Company for claims (as defined in Section 101(4) of
the Bankruptcy Code) in respect of derivative products such as interest and
foreign exchange rate contracts, commodity contracts, swaps, options, caps,
collars and similar arrangements; (vii) every obligation of the type referred to
in clauses (i) through (vi) of another Person the payment of which the Company
has guaranteed or is responsible or liable, directly or indirectly, as obligor
or otherwise.  “Senior Indebtedness” excludes (i) any obligations which, by
their terms, are expressly stated to rank pari passu in right of payment with,
or to not be superior in right of payment to, the Securities, (ii) any
indebtedness of the Company which when incurred and without respect to any
election under Section 1111(b) of the Bankruptcy Code was without recourse to
the Company, (iii) any indebtedness of the Company to any of its subsidiaries,
(iv) indebtedness to any executive officer or director of the Company for funds
borrowed pursuant to any bond, debenture, note or other similar instrument, or
(v) any indebtedness in respect of debt securities issued to any trust, or a
trustee of such trust, partnership or other entity affiliated with the Company
that is a financing entity of the Company in connection with the issuance of
such financing entity of securities that are similar to the Capital Securities.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.8.

 

“Stated Maturity,” when used with respect to any Security or any installment of
principal thereof or interest thereon, means the date specified pursuant to the
terms of such Security as the fixed date on which the principal of such Security
or such installment of principal or interest is due and payable, as such date
may, in the case of such principal, be shortened or extended as provided
pursuant to the terms of such Security and this Indenture.

 

“Subsidiary” means an entity more than 50% of the outstanding voting stock of
which is owned, directly or indirectly, by the Company or by one or more other
Subsidiaries, or by the

 

9

--------------------------------------------------------------------------------


 

Company and one or more other Subsidiaries.  For purposes of this definition,
“voting stock” means stock that ordinarily has voting power for the election of
directors, whether at all times or only so long as no senior class of stock has
such voting power by reason of any contingency.

 

“Successor Security” of any particular Security means every Security issued
after, and evidencing all or a portion of the same debt as that evidenced by,
such particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.7 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

 

“Tax Event” means the receipt by an Issuer Trust of an Opinion of Counsel (as
defined in the relevant Trust Agreement) experienced in such matters to the
effect that, as a result of any amendment to, or change (including any announced
prospective change) in, the laws (or any regulations thereunder) of the United
States or any political subdivision or taxing authority thereof or therein, or
as a result of any official or administrative pronouncement or action or
judicial decision interpreting or applying such laws or regulations, which
amendment or change is effective or which pronouncement or decision is announced
on or after the date of issuance of the Capital Securities of such Issuer Trust
(including, without limitation, any of the foregoing arising with respect to, or
resulting from, any proposal, proceeding or other action commencing on or before
such date), there is more than an insubstantial risk that (i) such Issuer Trust
is, or will be within 90 days of the delivery of such Opinion of Counsel,
subject to United States Federal income tax with respect to income received or
accrued on the corresponding series of Securities issued by the Company to such
Issuer Trust, (ii) interest payable by the Company on such corresponding series
of Securities is not, or within 90 days of the delivery of such Opinion of
Counsel will not be, deductible by the Company, in whole or in part, for United
States Federal income tax purposes, or (iii) such Issuer Trust is, or will be
within 90 days of the delivery of such Opinion of Counsel, subject to more than
a de minimis amount of other taxes, duties or other governmental charges.

 

“Trust Agreement” means, with respect to any Issuer Trust, the trust agreement
or other governing instrument of such Issuer Trust, as amended from time to
time.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture, solely in its capacity as such and not in its individual capacity,
until a successor Trustee shall have become such pursuant to the applicable
provisions of this Indenture, and thereafter “Trustee” shall mean or include
each Person who is then a Trustee hereunder and, if at any time there is more
than one such Person, “Trustee” as used with respect to the Securities of any
series shall mean the Trustee with respect to Securities of that series.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939 and any successor
statute thereto, in each case as modified, amended or supplemented from time to
time.

 

“Trust Securities” has the meaning specified in the first recital of this
Indenture.

 

10

--------------------------------------------------------------------------------


 

“Vice President,” when used with respect to the Company, means any duly
appointed vice president, whether or not designated by a number or a word or
words added before or after the title “vice president.”

 

SECTION 1.2.                      Compliance Certificate and Opinions.

 

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
an Officers’ Certificate stating that all conditions precedent (including
covenants, the compliance with which constitutes a condition precedent), if any,
provided for in this Indenture relating to the proposed action have been
complied with and an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent (including covenants compliance with
which constitutes a condition precedent), if any, have been complied with,
except that in the case of any such application or request as to which the
furnishing of such documents is specifically required by any provision of this
Indenture relating to such particular application or request, no additional
certificate or opinion need be furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than the certificates provided
pursuant to Section 10.4) shall include:

 

(1)           a statement by each individual signing such certificate or opinion
that such individual has read such covenant or condition and the definitions
herein relating thereto;

 

(2)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions of such individual contained
in such certificate or opinion are based;

 

(3)           a statement that, in the opinion of such individual, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

 

(4)           a statement as to whether, in the opinion of such individual, such
condition or covenant has been complied with.

 

SECTION 1.3.                      Forms of Documents Delivered to Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

11

--------------------------------------------------------------------------------


 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to matters upon which his or her certificate or opinion is based
are erroneous.  Any such certificate or Opinion of Counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions, or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

SECTION 1.4.                      Acts of Holders.

 

(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given to or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments is or are
delivered to the Trustee, and, where it is hereby expressly required, to the
Company.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as an “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 6.1) conclusive in favor of
the Trustee and the Company, if made in the manner provided in this Section.

 

(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him or her the execution thereof. 
Where such execution is by a Person acting in other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his or her authority.

 

(c)           The fact and date of the execution by any Person of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner that the Trustee deems sufficient and in
accordance with such reasonable rules as the Trustee may determine.

 

(d)           The ownership of Securities shall be proved conclusively by the
Securities Register.

 

(e)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Security shall bind every future
Holder of the same Security and the Holder of every Security issued upon the
transfer thereof or in exchange therefor or in lieu

 

12

--------------------------------------------------------------------------------


 

thereof in respect of anything done or suffered to be done by the Trustee or the
Company in reliance thereon, whether or not notation of such action is made upon
such Security.

 

(f)            The Company may set any day as a record date for the purpose of
determining the Holders of Outstanding Securities of any series entitled to
give, make or take any request, demand, authorization, direction, notice,
consent, waiver or other action provided or permitted by this Indenture to be
given, made or taken by Holders of Securities of such series, provided that the
Company may not set a record date for, and the provisions of this paragraph
shall not apply with respect to, the giving or making of any notice,
declaration, request or direction referred to in the next succeeding paragraph. 
If any record date is set pursuant to this paragraph, the Holders of Outstanding
Securities of the relevant series on such record date, and no other Holders,
shall be entitled to take the relevant action, whether or not such Holders
remain Holders after such record date, provided that no such action shall be
effective hereunder unless taken on or prior to the applicable Expiration Date
(as defined below) by Holders of the requisite principal amount of Outstanding
Securities of such series on such record date.  Nothing in this paragraph shall
be construed to prevent the Company from setting a new record date for any
action for which a record date previously has been set pursuant to this
paragraph (whereupon the record date previously set shall automatically and with
no action by any Person be cancelled and of no effect), and nothing in this
paragraph shall be construed to render ineffective any action taken by Holders
of the requisite principal amount of Outstanding Securities of the relevant
series on the date such action is taken.  Promptly after any record date is set
pursuant to this paragraph, the Company, at its own expense, shall cause notice
of such record date, the proposed action by Holders and the applicable
Expiration Date to be given to the Trustee in writing and to each Holder of
Securities of the relevant series in the manner set forth in Section 1.6.

 

The Trustee may set any day as a record date for the purpose of determining the
Holders of Outstanding Securities of any series entitled to join in the giving
or making of (i) any Notice of Default, (ii) any declaration of acceleration
referred to in Section 5.2, (iii) any request to institute proceedings referred
to in Section 5.7(3), or (iv) any direction referred to in Section 5.12, in each
case with respect to Securities of such series.  If any record date is set
pursuant to this paragraph, the Holders of Outstanding Securities of such series
on such record date, and no other Holders, shall be entitled to join in such
notice, declaration, request or direction, whether or not such Holders remain
Holders after such record date, provided that no such action shall be effective
hereunder unless taken on or prior to the applicable Expiration Date by Holders
of the requisite principal amount of Outstanding Securities of such series on
such record date.  Nothing in this paragraph shall be construed to prevent the
Trustee from setting a new record date for any action for which a record date
has previously been set pursuant to this paragraph (whereupon the record date
previously set shall automatically and with no action by any Person be cancelled
and of no effect) and nothing in this paragraph shall be construed to render
ineffective any action taken by Holders of the requisite principal amount of
Outstanding Securities of the relevant series on the date such action is taken. 
Promptly after any record date is set pursuant to this paragraph, the Trustee,
at the Company’s expense, shall cause notice of such record date, the proposed
action by Holders and the applicable Expiration Date to be given to the Company
in writing and to each Holder of Securities of the relevant series in the manner
set forth in Section 1.6.

 

13

--------------------------------------------------------------------------------


 

With respect to any record date set pursuant to this Section, the party hereto
that sets such record date may designate any day as the “Expiration Date” and
from time to time may change the Expiration Date to any earlier or later day,
provided that no such change shall be effective unless notice of the proposed
new Expiration Date is given to the other party hereto in writing, and to each
Holder of Securities of the relevant series in the manner set forth in Section
1.6 on or prior to the existing Expiration Date.  If an Expiration Date is not
designated with respect to any record date set pursuant to this Section, the
party hereto that set such record date shall be deemed to have initially
designated the 180th day after such record date as the Expiration Date with
respect thereto, subject to its right to change the Expiration Date as provided
in this paragraph.  Notwithstanding the foregoing, no Expiration Date shall be
later than the 180th day after the applicable record date.

 

(g)           Without limiting the foregoing, a Holder entitled hereunder to
take any action hereunder with regard to any particular Security may do so with
regard to all or any part of the principal amount of such Security or by one or
more duly appointed agents each of which may do so pursuant to such appointment
with regard to all or any part of such principal amount.

 

SECTION 1.5.                      Notices, Etc. to Trustee and Company.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with,

 

(1)           the Trustee by any Holder, any holder of Capital Securities or the
Company shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to or with the Trustee at its Corporate Trust
Office, or

 

(2)           the Company by the Trustee, any Holder, any holder of Capital
Securities or the holder of any Senior Indebtedness shall be sufficient for
every purpose (except as otherwise provided in Section 5.1) hereunder if in
writing and mailed, first class, postage prepaid, to the Company addressed to it
at the address of its principal office specified in the first paragraph of this
instrument or at any other address previously furnished in writing to the
Trustee by the Company.

 

SECTION 1.6.                      Notice to Holders; Waiver.

 

Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first class postage prepaid, to each Holder affected by such
event, at the address of such Holder as it appears in the Securities Register,
not later than the latest date, and not earlier than the earliest date,
prescribed for the giving of such notice.  If, by reason of the suspension of or
irregularities in regular mail services or for any other reason, it shall be
impossible or impracticable to mail notice of any event to Holders when said
notice is required to be given pursuant to any provision of this Indenture or of
the relevant Securities, then any manner of giving such notice as shall be
satisfactory to the Trustee shall be deemed to be a sufficient giving of such
notice.  In any case where notice to Holders is given by mail, neither the
failure to mail such notice, nor any defect in

 

14

--------------------------------------------------------------------------------


 

any notice so mailed, to any particular Holder shall affect the sufficiency of
such notice with respect to other Holders.  Where this Indenture provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver shall be the equivalent of such notice.  Waivers of notice by Holders
shall be filed with the Trustee, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.

 

SECTION 1.7.                      Conflict with Trust Indenture Act.

 

If any provision hereof limits, qualifies or conflicts with a provision of the
Trust Indenture Act that is required under such Act to be a part of and govern
this Indenture, the provision of the Trust Indenture Act shall control.  If any
provision of this Indenture modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, the latter provision shall be
deemed to apply to this Indenture as so modified or to be excluded, as the case
may be.

 

SECTION 1.8.                      Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

SECTION 1.9.                      Successors and Assigns.

 

All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not.

 

SECTION 1.10.                    Separability Clause.

 

If any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

SECTION 1.11.                    Benefits of Indenture.

 

Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors and assigns,
the holders of Senior Indebtedness, the Holders of the Securities and, to the
extent expressly provided in Sections 5.2, 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 9.1
and 9.2, the holders of Capital Securities, any benefit or any legal or
equitable right, remedy or claim under this Indenture.

 

SECTION 1.12.                    Governing Law.

 

THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

15

--------------------------------------------------------------------------------


 

SECTION 1.13.                    Non-Business Days.

 

If any Interest Payment Date, Redemption Date or Stated Maturity of any Security
shall not be a Business Day, then (notwithstanding any other provision of this
Indenture or the Securities) payment of interest or principal (and premium, if
any) or other amounts in respect of such Security need not be made on such date,
but may be made on the next succeeding Business Day (and no interest shall
accrue in respect of the amounts whose payment is so delayed for the period from
and after such Interest Payment Date, Redemption Date or Stated Maturity, as the
case may be, until such next succeeding Business Day), except that, if such
Business Day is in the next succeeding calendar year, such payment shall be made
on the immediately preceding Business Day (in each case with the same force and
effect as if made on the Interest Payment Date or Redemption Date or at the
Stated Maturity).

 

ARTICLE II

SECURITY FORMS

 

SECTION 2.1.                      Forms Generally.

 

The Securities of each series and the Trustee’s certificate of authentication
shall be in substantially the forms set forth in this Article, or in such other
form or forms as shall be established by or pursuant to a Board Resolution or in
one or more indentures supplemental hereto, in each case with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture and may have such letters, numbers or other marks of
identification and such legends or endorsements placed thereon as may be
required to comply with applicable tax laws, banking laws, or the rules of any
securities exchange or as may, consistently herewith, be determined by the
officers executing such securities, as evidenced by their execution of the
Securities. If the form of Securities of any series is established by action
taken pursuant to a Board Resolution, a copy of an appropriate record of such
action shall be certified by the Secretary or an Assistant Secretary of the
Company and delivered to the Trustee at or prior to the delivery of the Company
Order contemplated by Section 3.3 with respect to the authentication and
delivery of such Securities.

 

The Trustee’s certificates of authentication shall be substantially in the form
set forth in this Article.

 

The definitive Securities shall be printed, lithographed or engraved or produced
by any combination of these methods, if required by any securities exchange on
which the Securities may be listed, on a steel engraved border or steel engraved
borders or may be produced in any other manner permitted by the rules of any
securities exchange, if any, on which the Securities may be listed, all as
determined by the officers executing such Securities, as evidenced by their
execution of such Securities.

 

Securities distributed to holders of Global Capital Securities (as defined in
the applicable Trust Agreement) upon the dissolution of an Issuer Trust shall be
distributed in the form of one or more Global Securities registered in the name
of a Depositary or its nominee, and deposited with the Securities Registrar, as
custodian for such Depositary, or with such Depositary, for

 

16

--------------------------------------------------------------------------------


 

credit by the Depositary to the respective accounts of the beneficial owners of
the Securities represented thereby (or such other accounts as they may direct). 
Securities distributed to holders of Capital Securities other than Global
Capital Securities upon the dissolution of an Issuer Trust shall not be issued
in the form of a Global Security or any other form intended to facilitate
book-entry trading in beneficial interests in such Securities.

 

SECTION 2.2.                      Form of Face of Security.  The Securities
shall be generally in the form of Exhibit A hereto.

 

SECTION 2.3.                      Additional Provisions Required in Global
Security.

 

Unless otherwise specified as contemplated by Section 3.1, any Global Security
issued hereunder shall, in addition to the provisions contained in Sections 2.1
and 2.2, bear a legend in substantially the following form:

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE OF A DEPOSITARY.  THIS SECURITY IS EXCHANGEABLE FOR SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE AND MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY
OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE
DEPOSITARY, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

SECTION 2.4.                      Form of Trustee’s Certificate of
Authentication.

 

The Trustee’s certificate of authentication shall be in substantially the
following form:

 

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

Dated:

 

 

WILMINGTON TRUST COMPANY,

 

not in its individual capacity, but solely as Trustee

 

 

 

By:

 

 

 

Authorized signatory

 

17

--------------------------------------------------------------------------------


 

ARTICLE III

THE SECURITIES

 

SECTION 3.1.                      Title and Terms.

 

The aggregate principal amount of Securities that may be authenticated and
delivered under this Indenture is unlimited.

 

The Securities may be issued in one or more series.  There shall be established
in or pursuant to a Board Resolution and, subject to Section 3.3, set forth or
determined in the manner provided, in an Officers’ Certificate, or established
in one or more indentures supplemental hereto, prior to the issuance of
Securities as a series:

 

(a)           the title of the Securities of such series, which shall
distinguish the Securities of the series from all other Securities;

 

(b)           the limit, if any, upon the aggregate principal amount of the
Securities of such series that may be authenticated and delivered under this
Indenture (except for Securities authenticated and delivered upon registration
of transfer of, or in exchange for, or in lieu of, other Securities of the
series pursuant to Sections 3.4, 3.5, 3.6, 3.7, 9.6 or 11.6 and except for any
Securities that, pursuant to Section 3.3, are deemed never to have been
authenticated and delivered hereunder); provided, however, the authorized
aggregate principal amount of such series may be increased above such amount by
a Board Resolution to such effect;

 

(c)           the Person to whom any interest on a Security of the series shall
be payable, if other than the Person in whose name that Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest;

 

(d)           the Stated Maturity or Maturities on which the principal of the
Securities of such series is payable or the method of determination thereof, and
any dates on which or circumstances under which, the Company shall have the
right to extend or shorten such Stated Maturity or Maturities;

 

(e)           the rate or rates, if any, at which the Securities of such series
shall bear interest, if any, the rate or rates and extent to which Additional
Interest, if any, shall be payable with respect to any Securities of such
series, the date or dates from which any such interest or Additional Interest
shall accrue, the Interest Payment Dates on which such interest shall be
payable, the right, pursuant to Section 3.12 or as otherwise set forth therein,
of the Company to defer or extend an Interest Payment Date, and the Regular
Record Date for the interest payable on any Interest Payment Date, or the method
by which any of the foregoing shall be determined;

 

(f)            the place or places where the principal of (and premium, if any),
interest or Additional Interest on the Securities of such series shall be
payable, the place or places where the Securities of such series may be
presented for registration of transfer or exchange, any restrictions that may be
applicable to any such transfer or exchange in addition to or in lieu of

 

18

--------------------------------------------------------------------------------


 

those set forth herein and the place or places where notices and demands to or
upon the Company in respect of the Securities of such series may be made;

 

(g)           the period or periods within or the date or dates on which, if
any, the price or prices at which and the terms and conditions upon which the
Securities of such series may be redeemed, in whole or in part, at the option of
the Company, and if other than by a Board Resolution, the manner in which any
election by the Company to redeem such Securities shall be evidenced;

 

(h)           the obligation or the right, if any, of the Company to redeem,
repay or purchase the Securities of such series pursuant to any sinking fund,
amortization or analogous provisions, or at the option of a Holder thereof, and
the period or periods within which, the price or prices at which, the currency
or currencies (including currency unit or units) in which and the other terms
and conditions upon which Securities of the series shall be redeemed, repaid or
purchased, in whole or in part, pursuant to such obligation;

 

(i)            the denominations in which any Securities of such series shall be
issuable, if other than integral multiples of $1,000;

 

(j)            if other than Dollars, the currency or currencies (including any
currency unit or units) in which the principal of (and premium, if any) and
interest and Additional Interest, if any, on the Securities of the series shall
be payable, or in which the Securities of the series shall be denominated and
the manner of determining the equivalent thereof in Dollars for purposes of the
definition of Outstanding;

 

(k)           the additions, modifications or deletions, if any, in the Events
of Default or covenants of the Company set forth herein with respect to the
Securities of such series;

 

(l)            if other than the principal amount thereof, the portion of the
principal amount of Securities of such series that shall be payable upon
declaration of acceleration of the Maturity thereof;

 

(m)          if the principal amount payable at the Stated Maturity of any
Securities of the series will not be determinable as of any one or more dates
prior to the Stated Maturity, the amount which shall be deemed to be the
principal amount of such Securities as of any such date for any purpose
thereunder or hereunder, including the principal amount thereof which shall be
due and payable upon any Maturity other than the Stated Maturity or which shall
be deemed to be Outstanding as of any date prior to the Stated Maturity (or, in
any such case, the manner in which such amount deemed to be the principal amount
shall be determined);

 

(n)           if applicable, that the Securities of the series, in whole or in
any specified part, shall be defeasible and, if other than by a Board
Resolution, the manner in which any election by the Company to defease such
Securities shall be evidenced;

 

(o)           the additions or changes, if any, to this Indenture with respect
to the Securities of such series as shall be necessary to permit or facilitate
the issuance of the Securities of such

 

19

--------------------------------------------------------------------------------


 

series in bearer form, registrable or not registrable as to principal, and with
or without interest coupons;

 

(p)           any index or indices used to determine the amount of payments of
principal of and premium, if any, on the Securities of such series or the manner
in which such amounts will be determined;

 

(q)           if applicable, that any Securities of the series shall be issuable
in whole or in part in the form of one or more Global Securities and, in such
case, the respective Depositaries for such Global Securities, the form of any
legend or legends that shall be borne by any such Global Security in addition to
or in lieu of that set forth in Section 2.4 and any circumstances in addition to
or in lieu of those set forth in Section 3.5 in which any such Global Security
may be exchanged in whole or in part for Securities registered, and any transfer
of such Global Security in whole or in part may be registered, in the name or
names of Persons other than the Depositary for such Global Security or a nominee
thereof;

 

(r)            the appointment of any Paying Agent or agents for the Securities
of such series;

 

(s)           the terms of any right to convert or exchange Securities of such
series into any other securities or property of the Company, and the additions
or changes, if any, to this Indenture with respect to the Securities of such
series to permit or facilitate such conversion or exchange;

 

(t)            if such Securities are to be issued to an Issuer Trust, the form
or forms of the Trust Agreement and Guarantee relating thereto;

 

(u)           if other than as set forth herein, the relative degree, if any, to
which the Securities or the series shall be senior to or be subordinated to
other series of Securities in right of payment, whether such other series of
Securities are Outstanding or not;

 

(v)           any addition to or change in the Events of Default which applies
to any Securities of the series and any change in the right of the Trustee or
the requisite Holders of such Securities to declare the principal amount thereof
due and payable pursuant to Section 5.2;

 

(w)          any addition to or change in the covenants set forth in Article X
which applies to Securities of the series; and

 

(x)            any other terms of the Securities of such series (which terms
shall not be inconsistent with the provisions of this Indenture, except as
permitted by Section 9.1(3)).

 

All Securities of any one series shall be substantially identical except as to
denomination and except as may otherwise be provided herein or in or pursuant to
such Board Resolution and set forth, or determined in the manner provided, in
such Officers’ Certificate or in any indenture supplemental hereto.

 

20

--------------------------------------------------------------------------------


 

If any of the terms of the series are established by action taken pursuant to a
Board Resolution, a copy of an appropriate record of such action shall be
certified by the Secretary or an Assistant Secretary of the Company and
delivered to the Trustee at or prior to the delivery of the Officers’
Certificate setting forth the terms of the series.

 

The Securities shall be subordinated in right of payment to Senior Indebtedness
as provided in Article XIII.

 

SECTION 3.2                       Denominations.

 

The Securities of each series shall be in registered form without coupons and
shall be issuable in integral multiples of $1,000, unless otherwise specified as
contemplated by Section 3.1(i).

 

SECTION 3.3.                      Execution, Authentication, Delivery and
Dating.

 

The Securities shall be executed on behalf of the Company by its Chairman of the
Board of Directors, its Vice Chairman of the Board of Directors, its President,
its Chief Executive Officer, its Chief Financial Officer or one of its Vice
Presidents, under its corporate seal reproduced or impressed thereon and
attested by its Secretary or one of its Assistant Secretaries.  The signature of
any of these officers on the Securities may be manual or facsimile.

 

Securities bearing the manual or facsimile signatures of individuals who were at
any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.  At any time and from time to
time after the execution and delivery of this Indenture, the Company may deliver
Securities of any series executed by the Company to the Trustee for
authentication, together with a Company Order for the authentication and
delivery of such Securities, and the Trustee in accordance with the Company
Order shall authenticate and deliver such Securities.  If the form or terms of
the Securities of the series have been established by or pursuant to one or more
Board Resolutions as permitted by Sections 2.1 and 3.1, in authenticating such
Securities, and accepting the additional responsibilities under this Indenture
in relation to such Securities, the Trustee shall be entitled to receive, and
(subject to Section 6.1) shall be fully protected in relying upon, an Opinion of
Counsel stating,

 

(1)           if the form of such Securities has been established by or pursuant
to Board Resolution as permitted by Section 2.1, that such form has been
established in conformity with the provisions of this Indenture;

 

(2)           if the terms of such Securities have been established by or
pursuant to Board Resolution as permitted by Section 3.1, that such terms have
been established in conformity with the provisions of this Indenture; and

 

(3)           that such Securities, when authenticated and delivered by the
Trustee and issued by the Company in the manner and subject to any conditions
specified

 

21

--------------------------------------------------------------------------------


 

in such Opinion of Counsel, will constitute valid and legally binding
obligations of the Company enforceable in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

If such form or terms have been so established, the Trustee shall not be
required to authenticate such Securities if the issue of such Securities
pursuant to this Indenture will affect the Trustee’s own rights, duties or
immunities under the Securities and this Indenture or otherwise in a manner that
is not reasonably acceptable to the Trustee.

 

Notwithstanding the provisions of Section 3.1 and the preceding paragraph, if
all Securities of a series are not to be originally issued at one time, it shall
not be necessary to deliver the Officers’ Certificate otherwise required
pursuant to Section 3.1 or the Company Order and Opinion of Counsel otherwise
required pursuant to such preceding paragraph at or prior to the authentication
of each Security of such series if such documents are delivered at or prior to
the authentication upon original issuance of the first Security of such series
to be issued.

 

Each Security shall be dated the date of its authentication.

 

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Security a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by the manual signature of one of its authorized officers or
signatories, and such certificate upon any Security shall be conclusive
evidence, and the only evidence, that such Security has been duly authenticated
and delivered hereunder.  Notwithstanding the foregoing, if any Security shall
have been authenticated and delivered hereunder but never issued and sold by the
Company, and the Company shall deliver such Security to the Trustee for
cancellation as provided in Section 3.10, for all purposes of this Indenture
such Security shall be deemed never to have been authenticated and delivered
hereunder and shall never be entitled to the benefits of this Indenture.

 

SECTION 3.4.                      Temporary Securities.

 

Pending the preparation of definitive Securities of any series, the Company may
execute, and upon receipt of a Company Order the Trustee shall authenticate and
deliver, temporary Securities that are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Securities of such series in lieu
of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers executing such Securities may
determine, as evidenced by their execution of such Securities.

 

If temporary Securities of any series are issued, the Company will cause
definitive Securities of such series to be prepared without unreasonable delay. 
After the preparation of definitive Securities, the temporary Securities shall
be exchangeable for definitive Securities upon surrender of the temporary
Securities at the office or agency of the Company designated for that purpose
without charge to the Holder.  Upon surrender for cancellation of any one or
more temporary Securities, the Company shall execute and the Trustee shall
authenticate and deliver in

 

22

--------------------------------------------------------------------------------


 

exchange therefor one or more definitive securities of the same series, of any
authorized denominations having the same Original Issue Date and Stated Maturity
and having the same terms as such temporary Securities. Until so exchanged, the
temporary Securities of any series shall in all respects be entitled to the same
benefits under this Indenture as definitive Securities of such series.

 

SECTION 3.5.                      Global Securities.

 

(a)           Each Global Security issued under this Indenture shall be
registered in the name of the Depositary designated by the Company for such
Global Security or a nominee thereof and delivered to such Depositary or a
nominee thereof or custodian therefor, and each such Global Security shall
constitute a single Security for all purposes of this Indenture.

 

(b)           Notwithstanding any other provision in this Indenture, no Global
Security may be exchanged in whole or in part for Securities registered, and no
transfer of a Global Security in whole or in part may be registered, in the name
of any Person other than the Depositary for such Global Security or a nominee
thereof unless (i) such Depositary advises the Trustee in writing that such
Depositary is no longer willing or able to properly discharge its
responsibilities as Depositary with respect to such Global Security, and the
Company is unable to locate a qualified successor, (ii) the Company executes and
delivers to the Trustee a Company Order stating that the Company elects to
terminate the book-entry system through the Depositary, or (iii) there shall
have occurred and be continuing an Event of Default or any event which after
notice or lapse of time or both would be an Event of Default.

 

(c)           If any Global Security is to be exchanged for other Securities or
cancelled in whole, it shall be surrendered by or on behalf of the Depositary or
its nominee to the Securities Registrar for exchange or cancellation as provided
in this Article III.  If any Global Security is to be exchanged for other
Securities or cancelled in part, or if another Security is to be exchanged in
whole or in part for a beneficial interest in any Global Security, then either
(i) such Global Security shall be so surrendered for exchange or cancellation as
provided in this Article III or (ii) the principal amount thereof shall be
reduced, subject to Section 3.6(b)(iii), or increased by an amount equal to the
portion thereof to be so exchanged or cancelled, or equal to the principal
amount of such other Security to be so exchanged for a beneficial interest
therein, as the case may be, by means of an appropriate adjustment made on the
records of the Securities Registrar, whereupon the Trustee, in accordance with
the Applicable Procedures, shall instruct the Depositary or its authorized
representative to make a corresponding adjustment to its records. Upon any such
surrender or adjustment of a Global Security by the Depositary, accompanied by
registration instructions, the Trustee shall, subject to Section 3.6(b) and as
otherwise provided in this Article III, authenticate and deliver any Securities
issuable in exchange for such Global Security (or any portion thereof) in
accordance with the instructions of the Depositary.  The Trustee shall not be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be fully protected in relying on, such instructions.

 

(d)           Every Security authenticated and delivered upon registration of
transfer of, or in exchange for or in lieu of, a Global Security or any portion
thereof, whether pursuant to this Article III, Section 9.6 or 11.6 or otherwise,
shall be authenticated and delivered in the form of,

 

23

--------------------------------------------------------------------------------


 

and shall be, a Global Security, unless such Security is registered in the name
of a Person other than the Depositary for such Global Security or a nominee
thereof.

 

(e)           Securities distributed to holders of Global Capital Securities (as
defined in the applicable Trust Agreement) upon the dissolution of an Issuer
Trust shall be distributed in the form of one or more Global Securities
registered in the name of a Depository or its nominee, and deposited with the
Securities Registrar, as custodian for such Depository, or with such Depository,
for credit by the Depository to the respective accounts of the beneficial owners
of the Securities represented thereby (or such other accounts as they may
direct).  Securities distributed to holders of Capital Securities other than
Global Capital Securities upon the dissolution of an Issuer Trust shall not be
issued in the form of a Global Security or any other form intended to facilitate
book-entry trading in beneficial interests in such Securities.

 

(f)            The Depositary or its nominee, as the registered owner of a
Global Security, shall be the Holder of such Global Security for all purposes
under this Indenture and the Securities, and owners of beneficial interests in a
Global Security shall hold such interests pursuant to the Applicable
Procedures.  Accordingly, any such owner’s beneficial interest in a Global
Security shall be shown only on, and the transfer of such interest shall be
effected only through, records maintained by the Depositary or its nominee or
agent.  Neither the Trustee nor the Securities Registrar shall have any
liability in respect of any transfers effected by the Depositary.

 

(g)           The rights of owners of beneficial interests in a Global Security
shall be exercised only through the Depositary and shall be limited to those
established by law and agreements between such owners and the Depositary and/or
its Agent Members.

 

SECTION 3.6.                      Registration, Transfer and Exchange Generally;
Certain Transfers and Exchanges.

 

(a)           The Company shall cause to be kept at the Corporate Trust Office
of the Trustee a register in which, subject to such reasonable regulations as it
may prescribe, the Company shall provide for the registration of Securities and
transfers of Securities.  Such register is herein sometimes referred to as the
“Securities Register.”  The Trustee is hereby appointed “Securities Registrar”
for the purpose of registering Securities and transfers of Securities as herein
provided.

 

Upon surrender for registration of transfer of any Security at the offices or
agencies of the Company designated for that purpose, the Company shall execute,
and the Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Securities of the same series of any
authorized denominations of like tenor and principal amount and bearing such
restrictive legends as may be required by this Indenture.

 

At the option of the Holder, Securities may be exchanged for other Securities of
the same series in any authorized denominations, of like tenor and aggregate
principal amount and bearing such restrictive legends as may be required by this
Indenture, upon surrender of the Securities to be exchanged at such office or
agency.  Whenever any securities are so surrendered for exchange, the Company
shall execute, and the Trustee shall authenticate and deliver, the Securities
that the Holder making the exchange is entitled to receive.

 

24

--------------------------------------------------------------------------------


 

All Securities issued upon any transfer or exchange of Securities shall be the
valid obligations of the Company, evidencing the same debt, and entitled to the
same benefits under this Indenture, as the Securities surrendered upon such
transfer or exchange.

 

Every Security presented or surrendered for transfer or exchange shall (if so
required by the Company or the Trustee) be duly endorsed, or be accompanied by a
written instrument of transfer in form satisfactory to the Company and the
Securities Registrar, duly executed by the Holder thereof or such Holder’s
attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
transfer or exchange of Securities.

 

Neither the Company nor the Trustee shall be required, pursuant to the
provisions of this Section, (i) to issue, register the transfer of or exchange
any Security of any series during a period beginning at the opening of business
15 days before the day of selection for redemption of Securities of that series
pursuant to Article XI and ending at the close of business on the day of mailing
of the notice of redemption, or (ii) to register the transfer of or exchange any
Security so selected for redemption in whole or in part, except, in the case of
any such Security to be redeemed in part, any portion thereof not to be
redeemed.

 

(b)           Certain Transfers and Exchanges.  Notwithstanding any other
provision of this Indenture, transfers and exchanges of Securities and
beneficial interests in a Global Security shall be made only in accordance with
this Section 3.6(b).

 

(i)            Restricted Non-Global Security to Global Security. If the Holder
of a Restricted Security (other than a Global Security) wishes at any time to
transfer all or any portion of such Security to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a Global Security, such
transfer may be effected only in accordance with the provisions of this clause
(b)(i) and subject to the Applicable Procedures.  Upon receipt by the Securities
Registrar of (A) such Security as provided in Section 3.6(a) and instructions
satisfactory to the Securities Registrar directing that a beneficial interest in
the Global Security in a specified principal amount not greater than the
principal amount of such Security be credited to a specified Agent Member’s
account and (B) a Restricted Securities Certificate duly executed by such Holder
or such Holder’s attorney duly authorized in writing, then the Securities
Registrar shall cancel such Security (and issue a new Security in respect of any
untransferred portion thereof) as provided in Section 3.10 and increase the
aggregate principal amount of the Global Security by the specified principal
amount as provided in Section 3.5(c).

 

(ii)           Non-Global Security to Non-Global Security. A Security that is
not a Global Security may be transferred, in whole or in part, to a Person who
takes delivery in the form of another Security that is not a Global Security as
provided in Section 3.6(a), provided that if the Security to be transferred in
whole or in part is a Restricted Security,

 

25

--------------------------------------------------------------------------------


 

the Securities Registrar shall have received a Restricted Securities Certificate
duly executed by the transferor Holder or such Holder’s attorney duly authorized
in writing and the Securities Registrar shall only be required to register the
transfer of such Restricted Securities Certificate upon direction from the
Company that such transfer is permissible.

 

(iii)          Exchanges Between Global Security and Non-Global Security. A
beneficial interest in a Global Security may be exchanged for a Security that is
not a Global Security as provided in Section 3.5.

 

(iv)          Certain Initial Transfers of Non-Global Securities. In the case of
Securities initially issued other than in global form, an initial transfer or
exchange of such Securities that does not involve any change in beneficial
ownership may be made to an institutional accredited investor or investors as if
such transfer or exchange were not an initial transfer or exchange; provided
that written certification shall be provided by the transferee and transferor of
such Securities to the Securities Registrar that such transfer or exchange does
not involve a change in beneficial ownership.

 

(v)           Limitations Relating to Principal Amount. Notwithstanding any
other provision of this Indenture and unless otherwise specified as permitted by
Section 3.1; Securities or portions thereof may be transferred or exchanged only
in principal amounts of not less than $1,000.  To the fullest extent permitted
by applicable law, any transfer, exchange or other disposition of Securities in
contravention of this Section 3.6(b)(v) shall be deemed to be void and of no
legal effect whatsoever, any such transferee shall be deemed not to be the
Holder or owner of any beneficial interest in such Securities for any purpose,
including but not limited to the receipt of interest payable on such Securities,
and such transferee shall be deemed to have no interest whatsoever in such
Securities and, the Securities Registrar shall not record any such transfer in
the Securities Registrar.

 

SECTION 3.7.                      Mutilated, Lost and Stolen Securities.

 

If any mutilated Security is surrendered to the Trustee together with such
security, or indemnity, and/or other assurance as may be required by the Company
or the Trustee, in their discretion, to save each of them harmless, the Company
shall execute and the Trustee shall authenticate and deliver in exchange
therefor a new Security of the same series, of like tenor and aggregate
principal amount, bearing the same legends, and bearing a number not
contemporaneously outstanding.

 

If there shall be delivered to the Company and to the Trustee (i) evidence to
their satisfaction of the destruction, loss or theft of any Security, and (ii)
such security, indemnity and/or other assurance as may be required by them, in
their discretion, to save each of them harmless, then, in the absence of notice
to the Company or the Trustee that such Security has been acquired by a bona
fide purchaser, the Company shall execute and upon its request the Trustee shall
authenticate and deliver, in lieu of any such destroyed, lost or stolen
Security, a new Security of the same series, of like tenor and principal amount
and bearing the same legends

 

26

--------------------------------------------------------------------------------


 

as such destroyed, lost or stolen Security, and bearing a number not
contemporaneously Outstanding.

 

If any such mutilated, destroyed, lost or stolen Security has become or is about
to become due and payable, the Company in its discretion may, instead of issuing
a new Security, pay such Security.

 

Upon the issuance of any new Security under this Section 3.7, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

Every new Security issued pursuant to this Section in lieu of any destroyed,
lost or stolen Security shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Security
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Securities of such series duly issued hereunder.

 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

 

SECTION 3.8.                      Payment of Interest and Additional Interest;
Interest Rights Preserved.

 

Interest and Additional Interest on any Security of any series that is payable,
and is punctually paid or duly provided for, on any Interest Payment Date, shall
be paid to the Person in whose name that Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest in respect of Securities of such series, except that, unless
otherwise provided in the Securities of such series, interest payable on the
Stated Maturity of the principal of a Security shall be paid to the Person to
whom principal is paid.  The initial payment of interest on any Security of any
series that is issued between a Regular Record Date and the related Interest
Payment Date shall be payable as provided in such Security or in the Board
Resolution pursuant to Section 3.1 with respect to the related series of
Securities.

 

Any interest on any Security that is due and payable, but is not timely paid or
duly provided for, on any Interest Payment Date for Securities of such series
(herein called “Defaulted Interest”), shall forthwith cease to be payable to the
registered Holder on the relevant Regular Record Date by virtue of having been
such Holder, and such Defaulted Interest may be paid by the Company, at its
election in each case, as provided in clause (1) or (2) below:

 

(1)           The Company may elect to make payment of any Defaulted Interest to
the Persons in whose names the Securities of such series in respect of which
interest is in default (or their respective Predecessor Securities) are
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest, which

 

27

--------------------------------------------------------------------------------


 

shall be fixed in the following manner.  The Company shall notify the Trustee in
writing of the amount of Defaulted Interest proposed to be paid on each Security
and the date of the proposed payment, and at the same time the Company shall
deposit with the Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this clause
provided.  Thereupon, the Trustee shall fix a Special Record Date for the
payment of such Defaulted Interest, which shall be not more than 15 days and not
less than 10 days prior to the date of the proposed payment and not less than 10
days after the receipt by the Trustee of the notice of the proposed payment. 
The Trustee shall promptly notify the Company of such Special Record Date and,
in the name and at the expense of the Company, shall cause notice of the
proposed payment of such Defaulted Interest and the Special Record Date therefor
to be mailed, first class, postage prepaid, to each Holder of a Security of such
series at the address of such Holder as it appears in the Securities Register
not less than 10 days prior to such Special Record Date.  The Trustee may, in
its discretion, in the name and at the expense of the Company, cause a similar
notice to be published at least once in a newspaper, customarily published in
the English language on each Business Day and of general circulation in the
Borough of Manhattan, The City of New York, New York, but such publication shall
not be a condition precedent to the establishment of such Special Record Date. 
Notice of the proposed payment of such Defaulted Interest and the Special Record
Date therefor having been mailed as aforesaid, such Defaulted Interest shall be
paid to the Persons in whose names the Securities of such series (or their
respective Predecessor Securities) are registered on such Special Record Date
and shall no longer be payable pursuant to the following clause (2).

 

(2)           The Company may make payment of any Defaulted Interest in any
other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities of the series in respect of which interest is
in default may be listed and, upon such notice as may be required by such
exchange (or by the Trustee if the Securities are not listed), if, after notice
given by the Company to the Trustee of the proposed payment pursuant to this
clause (2), such payment shall be deemed practicable by the Trustee.

 

Subject to the foregoing provisions of this Section, each Security delivered
under this Indenture upon transfer of or in exchange for or in lieu of any other
Security shall carry the rights to interest accrued and unpaid, and to accrue
interest, that were carried by such other Security.

 

SECTION 3.9.                      Persons Deemed Owners.

 

The Company, the Trustee and any agent of the Company or the Trustee shall treat
the Person in whose name any Security is registered as the owner of such
Security for the purpose of receiving payment of principal of and (subject to
Section 3.8) any interest on such Security and for all other purposes
whatsoever, whether or not such Security be overdue, and neither the Company,
the Trustee nor any agent of the Company or the Trustee shall be affected by
notice to the contrary.

 

28

--------------------------------------------------------------------------------


 

No holder of any beneficial interest in any Global Security held on its behalf
by a Depositary shall have any rights under this Indenture with respect to such
Global Security, and such Depositary may be treated by the Company, the Trustee
and any agent of the Company or the Trustee as the owner of such Global Security
for all purposes.  Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by a
Depositary or impair, as between a Depositary and such holders of beneficial
interests, the operation of customary practices governing the exercise of the
rights of the Depositary (or its nominee) as Holder of any Security.

 

SECTION 3.10.                    Cancellation.

 

All Securities surrendered for payment, redemption, transfer or exchange shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee, and any such Securities and Securities surrendered directly to the
Trustee for any such purpose shall be promptly canceled by it.  Notwithstanding
any other provisions of this Indenture, the Company may at any time deliver to
the Trustee for cancellation any Securities previously authenticated and
delivered hereunder that the Company may have acquired in any manner whatsoever,
and all Securities so delivered shall be promptly canceled by the Trustee.  No
Securities shall be authenticated in lieu of or in exchange for any Securities
canceled as provided in this Section, except as expressly permitted by this
Indenture.  All canceled Securities shall be destroyed by the Trustee and the
Trustee shall deliver to the Company a certificate of such destruction.

 

SECTION 3.11.                    Computation of Interest.

 

Except as otherwise specified as contemplated by Section 3.1 for Securities of
any series, interest on the Securities of each series for any full quarterly
period shall be computed on the basis of a 360-day year of twelve 30-day
months.  Interest on the Securities of each series for any period less than a
full quarter shall be computed on the basis of a 360-day year and the actual
number of days elapsed during that period.

 

SECTION 3.12.                    Deferrals of Interest Payment Dates.

 

If specified as contemplated by Section 2.1 or Section 3.1 with respect to the
Securities of a particular series, so long as no Event of Default has occurred
and is continuing, the Company shall have the right, at any time during the term
of such series, from time to time to defer the payment of interest on such
Securities for such period or periods (each an “Extension Period”) not to exceed
twenty consecutive quarterly periods with respect to each Extension Period,
during which Extension Periods the Company shall, if so specified as
contemplated by Section 3.1, have the right to make no payments or partial
payments of interest on any Interest Payment Date.  No Extension Period shall
end on a date other than an Interest Payment Date.  At the end of any such
Extension Period, the Company shall pay all interest then accrued and unpaid on
the Securities (together with Additional Interest thereon, if any, at the rate
specified for the Securities of such series to the extent permitted by
applicable law); provided, however, that no Extension Period shall extend beyond
the Stated Maturity of the principal of the Securities of such series; and

 

29

--------------------------------------------------------------------------------


 

provided further, however, that, during any such Extension Period, the Company
shall not (i) declare or pay any dividends or distributions on, or redeem,
purchase, acquire or make a liquidation payment with respect to, any of the
Company’s capital stock, or (ii) make any payment of principal of or interest or
premium, if any, on or repay, repurchase or redeem any debt securities of the
Company that rank pari passu in all respects with or junior in interest to the
Securities of such series (in each case, other than (a) repurchases, redemptions
or other acquisitions of shares of capital stock of the Company in connection
with any employment contract, benefit or incentive plan or other similar
arrangement with or for the benefit of any one or more employees, officers,
directors or consultants of the Company or its Subsidiaries, in connection with
a dividend reinvestment or stock purchase plan or in connection with capital
stock of the Company (or securities convertible into or exercisable for such
capital stock) issued as consideration in an acquisition transaction entered
into prior to the applicable Extension Period, (b) as a result of an exchange or
conversion of any class or series of the Company’s capital stock (or any capital
stock of a Subsidiary of the Company) for any class or series of the Company’s
capital stock or of any class or series of the Company’s indebtedness for any
class or series of the Company’s capital stock, (c) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the conversion or
exchange provisions of such capital stock or the security being converted or
exchanged, (d) any declaration of a dividend in connection with any Rights Plan,
or the issuance of rights, stock or other property under any Rights Plan, or the
redemption or repurchase of rights pursuant thereto, (e) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock or (f) payments by the Company under the Guarantee). 
Prior to the termination of any such Extension Period, the Company may further
defer the payment of interest, provided that no Event of Default has occurred
and is continuing and provided further, that no Extension Period shall exceed
the period or periods specified in such Securities, extend beyond the Stated
Maturity of the principal of such Securities or end on a date other than an
Interest Payment Date.  Upon the termination of any such Extension Period and
upon the payment of all accrued and unpaid interest and any Additional Interest
then due on any Interest Payment Date, the Company may elect to begin a new
Extension Period, subject to the above conditions.  No interest or Additional
Interest shall be due and payable during an Extension Period, except at the end
thereof, but each installment of interest that would otherwise have been due and
payable during such Extension Period and is not paid by the Company shall bear
Additional Interest as and to the extent specified by Section 3.1.  The Company
shall give the Holders of the Securities of such series and the Trustee notice
of its election to begin any such Extension Period at least one Business Day
prior to the next succeeding Interest Payment Date on which interest on
Securities of such series would be payable but for such deferral or, with
respect to any Securities of a series issued to an Issuer Trust, so long as any
such Securities are held by such Issuer Trust, at least one Business Day prior
to the earlier of (i) the next succeeding date on which Distributions on the
Capital Securities of such Issuer Trust would be payable but for such deferral,
and (ii) the record date for determining the holders of such Capital Securities
entitled to such Distributions on the Capital Securities.

 

The Trustee shall promptly give notice of the Company’s election to begin any
such Extension Period to the Holders of the Outstanding Securities of such
series.

 

30

--------------------------------------------------------------------------------


 

SECTION 3.13.                    Right of Set-Off.

 

With respect to the Securities of a series initially issued to an Issuer Trust,
notwithstanding anything to the contrary herein, the Company shall have the
right to set off any payment it is otherwise required to make in respect of any
such Security to the extent the Company has theretofore made, or is concurrently
on the date of such payment making, a payment under the Guarantee relating to
such Security or to a holder of Capital Securities pursuant to an action
undertaken under Section 5.8 of this Indenture.

 

SECTION 3.14.                    Agreed Tax Treatment.

 

Each Security issued hereunder shall provide that the Company and, by its
acceptance of a Security or a beneficial interest therein, the Holder of, and
any Person that acquires a beneficial interest in, such Security agree that for
United States Federal, state and local tax purposes it is intended that such
Security constitutes indebtedness.

 

SECTION 3.15.                    Shortening or Extension of Stated Maturity.

 

As provided by Section 2.1 or Section 3.1 with respect to the Securities of a
particular series, the Company shall have the right to (i) shorten the Stated
Maturity of the principal of the Securities of such series at any time to any
date and (ii) extend the Stated Maturity of the principal of the Securities of
such series at any time at its election for one or more periods, provided that,
if the Company elects to exercise its right to extend the Stated Maturity of the
principal of the Securities of such series pursuant to clause (ii) above, at the
time such election is made and at the time of extension, such conditions as may
be specified in such Securities shall have been satisfied.

 

SECTION 3.16.                    CUSIP Numbers.

 

The Company, in issuing the Securities, may use “CUSIP” numbers (if then
generally in use or if a CUSIP number has been obtained for the Securities),
and, if so, the Trustee shall use “CUSIP” numbers in notice of redemption and
other similar or related materials as a convenience to Holders; provided that
any such notice or other materials may state that no representation is made as
to the correctness of such numbers either as printed on the Securities or as
contained in any notice of redemption or other materials and that reliance may
be placed only on the other identification numbers printed on the Securities,
and any such redemption shall not be affected by any defect in or omission of
such numbers.

 

ARTICLE IV

SATISFACTION AND DISCHARGE

 

SECTION 4.1.                      Satisfaction and Discharge of Indenture.

 

This Indenture shall, upon Company Request, cease to be of further effect
(except as to any surviving rights of registration of transfer or exchange of
Securities herein expressly provided for and as otherwise provided in this
Section 4.1) and the Trustee, on demand of and at

 

31

--------------------------------------------------------------------------------


 

the expense of the Company, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when

 

(1)           either

 

(A)          all Securities theretofore authenticated and delivered (other than
(i) Securities that have been destroyed, lost or stolen and that have been
replaced or paid as provided in Section 3.7 and (ii) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust, as provided in Section 10.3) have been delivered to the Trustee for
cancellation; or

 

(B)           all such Securities not theretofore delivered to the Trustee for
cancellation

 

(i)            have become due and payable, or

 

(ii)           will become due and payable at their Stated Maturity within one
year of the date of deposit, or

 

(iii)          are to be called for redemption within one year under
arrangements satisfactory to the Trustee for the giving of notice of redemption
by the Trustee in the name, and at the expense, of the Company,

 

and the Company, in the case of subclause (B)(i), (ii) or (iii) above, has
deposited or caused to be deposited with the Trustee as trust funds in trust for
such purpose an amount in the currency or currencies in which the Securities of
such series are payable sufficient to pay and discharge the entire indebtedness
on such Securities not theretofore delivered to the Trustee for cancellation,
for the principal (and premium, if any) and interest (including Additional
Interest, if any) to the date of such deposit (in the case of Securities that
have become due and payable) or to the Stated Maturity or Redemption Date, as
the case may be;

 

(2)           the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

 

(3)           the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel each stating that all conditions precedent herein
provided relating to the satisfaction and discharge of this Indenture have been
complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.7, the obligations of
the Trustee to any Authenticating Agent under Section 6.14 and, if money shall
have been deposited with the Trustee pursuant to subclause (B) of clause (1) of
this Section, the obligations of the Trustee under Section 4.2 and the last
paragraph of Section 10.3 shall survive.

 

32

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in any case where the Securities are not due and
payable and have not been called for redemption, such Securities shall remain
recourse obligations of the Company.

 

SECTION 4.2                       Application of Trust Money.

 

Subject to the provisions of the last paragraph of Section 10.3, all money
deposited with the Trustee pursuant to Section 4.1 shall be held in trust and
applied by the Trustee, in accordance with the provisions of the Securities and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal (and premium, if
any) and interest (including Additional Interest, if any) for the payment of
which such money or obligations have been deposited with or received by the
Trustee.

 

ARTICLE V

REMEDIES

 

SECTION 5.1.                      Events of Default.

 

“Event of Default,” wherever used herein with respect to the Securities of any
series, means any one of the following events (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(1)           default in the payment of any interest upon any Security of that
series, including any Additional Interest in respect thereof, when it becomes
due and payable, and continuance of such default for a period of 30 days
(subject to the deferral of any due date in the case of any Extension Period);
or

 

(2)           default in the payment of the principal of (or premium, if any,
on) any Security of that series at its Maturity, upon redemption, by declaration
of acceleration or otherwise; or

 

(3)           failure on the part of the Company duly to observe or perform in
any material respect any other of the covenants or agreements on the part of the
Company in the Securities of that series or in this Indenture for a period of 90
days after the date on which written notice of such failure, requiring the
Company to remedy the same, shall have been received by the Company from (i) the
Trustee by registered or certified mail or (ii) Holders of at least 25% in
aggregate principal amount of the Outstanding Securities of that series; or

 

(4)           entry by a court having jurisdiction in the premises of (A) a
decree or order for relief in respect of the Company in an involuntary case or
proceeding under the Bankruptcy Code, or any applicable federal or state
bankruptcy, insolvency,

 

33

--------------------------------------------------------------------------------


 

reorganization or other similar law or (B) a decree or order adjudging the
Company a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company under any applicable federal or state law appointing a custodian,
receiver, conservator, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of substantially all of the property of the
Company, or ordering the winding-up or liquidation of its affairs, and in the
case of (A) or (B) the continuance of any such decree of order for relief or any
such other decree or order unstayed and in effect for a period of 60 consecutive
days; or

 

(5)           (A) the commencement by the Company of a voluntary case or
proceeding under the Bankruptcy Code, or any applicable federal or state
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or (B) the consent by
the Company to the entry of a decree of order for relief in respect of itself in
an involuntary case or proceeding under the Bankruptcy Code or any applicable
federal or state bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
the Company, or (C) the filing by the Company of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law or
(D) the consent by the Company to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, conservator,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of all or substantially all of the property of the Company, or (E)
the making by the Company of an assignment for the benefit of creditors; or

 

(6)           any other Event of Default provided with respect to Securities of
that series.

 

SECTION 5.2.                      Acceleration of Maturity; Rescission and
Annulment.

 

If an Event of Default (other than an Event of Default specified in Section
5.1(4) or 5.1(5)) with respect to Securities of any series at the time
Outstanding occurs and is continuing, then, and in every such case, the Trustee
or the Holders of not less than 25% in aggregate principal amount of the
Outstanding Securities of that series may declare the principal amount (or, if
the Securities of that series are Discount Securities, such portion of the
principal amount as may be specified in the terms of that series) of all the
Securities of that series to be due and payable immediately, by a notice in
writing to the Company (and to the Trustee if given by Holders), provided that,
in the case of the Securities of a series issued to an Issuer Trust, if, upon an
Event of Default, the Trustee or the Holders of not less than 25% in aggregate
principal amount of the Outstanding Securities of such series fail to declare
the principal of all the Outstanding Securities of such series to be immediately
due and payable, the holders of at least 25% in aggregate Liquidation Amount of
the related series of Capital Securities issued by such Issuer Trust then
outstanding shall have the right to make such declaration by a notice in writing
to the Company and the Trustee; and upon any such declaration such principal
amount (or specified portion thereof) of and the accrued interest (including
Additional Interest, if any) on all the Securities of such series shall become
immediately due and payable.  If an Event of Default

 

34

--------------------------------------------------------------------------------


 

specified in Sections 5.1(4) or 5.1(5) with respect to Securities of any series
at the time Outstanding occurs, the principal amount of all the Securities of
such series (or, if the Securities of such series are Discount Securities, such
portion of the principal amount of such Securities as may be specified by the
terms of that series) shall automatically, and without any declaration or other
action on the part of the Trustee or any Holder, become immediately due and
payable.  Payment of principal and interest (including any Additional Interest)
on such Securities shall remain subordinated to the extent provided in Article
XIII notwithstanding that such amount shall become immediately due and payable
as herein provided.

 

At any time after such a declaration of acceleration with respect to Securities
of any series has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter provided in this
Article, the Holders of a majority in aggregate principal amount of the
Outstanding Securities of that series, by written notice to the Company and the
Trustee, may rescind and annul such declaration and its consequences and waive
the Event of Default if:

 

(1)           the Company has paid or deposited with the Trustee a sum
sufficient to pay:

 

(A)          all overdue installments of interest on all Securities of such
series;

 

(B)           any accrued Additional Interest, if any, on all Securities of such
series;

 

(C)           the principal of (and premium, if any, on) any Securities of such
series that have become due otherwise than by such declaration of acceleration
and interest and Additional Interest, if any, thereon at the rate borne by the
Securities; and

 

(D)          all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel; and

 

(2)           all Events of Default with respect to Securities of that series,
other than the non-payment of the principal of Securities of that series that
has become due solely by such acceleration, have been cured or waived as
provided in Section 5.13.

 

In the case of Securities of a series initially issued to an Issuer Trust, if
the Holders of such Securities fail to annul such declaration and waive such
default, the holders of a majority in aggregate Liquidation Amount of the
related series of Capital Securities issued by such Issuer Trust then
outstanding shall also have the right to rescind and annul such declaration and
its consequences by written notice to the Company and the Trustee, subject to
the satisfaction of the conditions set forth in the immediately preceding
clauses (1) and (2) above of this Section 5.2.

 

No such rescission or waiver shall affect or apply to any subsequent default or
Event of Default or impair any right consequent thereon.

 

35

--------------------------------------------------------------------------------


 

SECTION 5.3.                      Collection of Indebtedness and Suits for
Enforcement by Trustee.

 

The Company covenants that if:

 

(1)           default is made in the payment of any installment of interest
(including Additional Interest, if any) on any Security of any series when such
interest becomes due and payable and such default continues for a period of 30
days other than a deferral of interest payments during an Extension Period, or

 

(2)           default is made in the payment of the principal of (and premium,
if any, on) any Security at the Maturity thereof,

 

the Company will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Securities, the whole amount then due and payable
on such Securities for principal (and premium, if any) and interest (including
Additional Interest, if any), and, in addition thereto, all amounts owing the
Trustee under Section 6.7.

 

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, and may
prosecute such proceeding to judgment or final decree, and may enforce the same
against the Company or any other obligor upon such Securities and collect the
monies adjudged or decreed to be payable in the manner provided by law out of
the property of the Company or any other obligor upon the Securities, wherever
situated.

 

If an Event of Default with respect to Securities of any series occurs and is
continuing, the Trustee may in its discretion proceed to protect and enforce its
rights and the rights of the Holders of Securities of such series by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.

 

SECTION 5.4.                      Trustee May File Proofs of Claim.

 

In case of any receivership, conservatorship, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial or administrative proceeding relative to the Company or any other
obligor upon the Securities or the property of the Company or of such other
obligor or their creditors,

 

(a)           the Trustee (irrespective of whether the principal of the
Securities of any series shall then be due and payable as therein expressed or
by declaration or otherwise and irrespective of whether the Trustee shall have
made any demand on the Company for the payment of overdue principal (and
premium, if any) or interest (including Additional Interest, if any)) shall be
entitled and empowered, by intervention in such proceeding or otherwise,

 

36

--------------------------------------------------------------------------------


 

(i)            to file and prove a claim for the whole amount of principal (and
premium, if any) and interest (including Additional Interest, if any) owing and
unpaid in respect to the Securities and to file such other papers or documents
as may be necessary or advisable and to take any and all actions as are
authorized under the Trust Indenture Act in order to have the claims of the
Holders, the Trustee and any predecessor to the Trustee under Section 6.7
allowed in any such judicial or administrative proceedings; and

 

(ii)           in particular, the Trustee shall be authorized to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same in accordance with Section 5.6; and

 

(b)           any custodian, receiver, conservator, assignee, trustee,
liquidator, sequestrator, (or other similar official) in any such judicial or
administrative proceeding is hereby authorized by each Holder to make such
payments to the Trustee for distribution in accordance with Section 5.6, and in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it and any predecessor
Trustee under Section 6.7.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding; provided, however,
the Trustee may, on behalf of the Holders, vote for the election of a trustee in
bankruptcy or similar official and be a member of a creditors’ or other similar
committee.

 

SECTION 5.5.  Trustee May Enforce Claim Without Possession of Securities.

 

All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, subject to
Article XIII and after provision for the payment of all the amounts owing the
Trustee and any predecessor Trustee under Section 6.7, its agents and counsel,
be for the ratable benefit of the Holders of the Securities in respect of which
such judgment has been recovered.

 

SECTION 5.6  Application of Money Collected.

 

Any money or property collected or to be applied by the Trustee with respect to
a series of Securities pursuant to this Article shall be applied in the
following order, at the date or dates fixed by the Trustee and, in case of the
distribution of such money or property on account of principal (or premium, if
any) or interest (including Additional Interest, if any), upon presentation of
the Securities and the notation thereon of the payment if only partially paid
and upon surrender thereof if fully paid:

 

FIRST:                    To the payment of all amounts due the Trustee and any
predecessor Trustee under Section 6.7;

 

37

--------------------------------------------------------------------------------


 

SECOND:               Subject to Article XIII, to the payment of all amounts
then due and unpaid upon Securities of such series for principal (and premium,
if any) and interest (including Additional Interest, if any) in respect of which
or for the benefit of which such money has been collected, ratably, without
preference or priority of any kind, according to the amounts due and payable on
such series of Securities for principal (and premium, if any) and interest
(including Additional Interest, if any), respectively; and

 

THIRD:                  The balance, if any, to the Person or Persons entitled
thereto.

 

SECTION 5.7  Limitation on Suits.

 

Subject to Section 5.8, no Holder of any Securities of any series shall have any
right to institute any proceeding, judicial or otherwise, with respect to this
Indenture or for the appointment of a receiver, conservator, assignee, trustee,
liquidator, sequestrator (or other similar official) or for any other remedy
hereunder, unless:

 

(1)           an Event of Default with respect to Securities of any series has
occurred and is continuing, and the Company has not paid or deposited with the
Trustee all amounts then payable;

 

(2)           such Holder has previously given written notice to the Trustee of
a continuing Event of Default with respect to the Securities of that series;

 

(3)           the Holders of not less than 25% in aggregate principal amount of
the Outstanding Securities of that series shall have made written request to the
Trustee to institute proceedings in respect of such Event of Default in its own
name as Trustee hereunder;

 

(4)           such Holder or Holders have offered to the Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;

 

(5)           the Trustee for 60 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such proceeding; and

 

(6)           no direction inconsistent with such written request has been given
to the Trustee during such 60-day period by the Holders of a majority in
aggregate principal amount of the Outstanding Securities of that series;

 

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Securities, or to obtain or to seek to obtain priority or
preference over any other of such Holders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all such Holders.

 

38

--------------------------------------------------------------------------------


 

SECTION 5.8.                      Unconditional Right of Holders to Receive
Principal, Premium and Interest; Direct Action by Holders of Capital Securities.

 

Notwithstanding any other provision in this Indenture, but subject to Article
XIII, the Holder of any Security of any series shall have the right, which is
absolute and unconditional, to receive payment of the principal of (and premium,
if any) and (subject to Sections 3.8 and 3.12) interest (including Additional
Interest, if any) on such Security on the respective Stated Maturities expressed
in such Security (or in the case of redemption, on the Redemption Date) and to
institute suit for the enforcement of any such payment, and such right shall not
be impaired without the consent of such Holder.  In the case of Securities of a
series issued to an Issuer Trust, any registered holder of Capital Securities
issued by such Issuer Trust shall, to the fullest extent permitted by applicable
law, have the right, upon the occurrence of an Event of Default described in
Sections 5.1(1) or 5.1(2) and subject to the same terms and conditions as
provided in Section 5.7 above, provided the term “Holder” used therein shall be
changed for purposes of this sentence to “holder of Capital Securities” to
institute a suit directly against the Company for enforcement of payment to such
holder of principal of (and premium, if any) and (subject to Sections 3.8 and
3.12) interest (including Additional Interest, if any) on the Securities having
a principal amount equal to the aggregate Liquidation Amount of such Capital
Securities held by such holder.

 

SECTION 5.9.                      Restoration of Rights and Remedies.

 

If the Trustee, any Holder or any holder of Capital Securities issued by any
Issuer Trust has instituted any proceeding to enforce any right or remedy under
this Indenture and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee, such Holder or such
holder of Capital Securities, then, and in every such case, the Company, the
Trustee, such Holders and such holder of Capital Securities shall, subject to
any determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee, such Holder and such holder of Capital Securities shall continue as
though no such proceeding had been instituted.

 

SECTION 5.10.                      Rights and Remedies Cumulative.

 

Except as otherwise provided in the last paragraph of Section 3.7, no right or
remedy herein conferred upon or reserved to the Trustee or the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

SECTION 5.11.                    Delay or Omission Not Waiver.

 

No delay or omission of the Trustee, any Holder of any Security with respect to
the Securities of the related series or any holder of any Capital Security to
exercise any right or

 

39

--------------------------------------------------------------------------------


 

remedy accruing upon any Event of Default with respect to the Securities of the
related series shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein.

 

Every right and remedy given by this Article, or by law to the Trustee or to the
Holders and the right and remedy given to the holders of Capital Securities by
Sections 5.2 and 5.8 may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee, the Holders or the holders of Capital
Securities, as the case may be.

 

SECTION 5.12.                    Control by Holders.

 

The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities of any series shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or exercising any trust or power conferred on the Trustee, with respect
to the Securities of such series, provided that:

 

(1)           such direction shall not be in conflict with any rule of law or
with this Indenture;

 

(2)           the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction; and

 

(3)           subject to the provisions of Section 6.1, the Trustee shall have
the right to decline to follow such direction if a Responsible Officer or
Officers of the Trustee shall, in good faith, determine that the proceeding so
directed would be unjustly prejudicial to the Holders not joining in any such
direction or would involve the Trustee in personal liability.

 

SECTION 5.13.                    Waiver of Past Defaults.

 

The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities of any series affected thereby and, in the case of any
Securities of a series initially issued to an Issuer Trust, the holders of a
majority in aggregate Liquidation Amount of the Capital Securities issued by
such Issuer Trust, may waive any past default hereunder and its consequences
with respect to such series, except a default:

 

(1)           in the payment of the principal of (and premium, if any) or
interest (including Additional Interest, if any) on any Security of such series
(unless such default has been cured and the Company has paid to or deposited
with the Trustee a sum sufficient to pay all matured installments of interest
(including Additional Interest, if any) and all principal of (and premium, if
any, on) all Securities of that series due otherwise than by acceleration unless
the Company has deferred payments of interest during and Extension Period); or

 

(2)           in respect of a covenant or provision hereof that under Article IX
cannot be modified or amended without the consent of each Holder of any
Outstanding Security of such series affected.

 

40

--------------------------------------------------------------------------------


 

Any such waiver shall be deemed to be on behalf of the Holders of all the
Securities of such series, or in the case of any Securities of a series
initially issued to an Issuer Trust, shall be deemed to be a waiver by holders
of Capital Securities issued by such Issuer Trust, by all holders of Capital
Securities issued by such Issuer Trust.

 

Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
default or Event of Default or impair any right consequent thereon.

 

SECTION 5.14.                    Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may, in its
discretion, require, in any suit for the enforcement of any right or remedy
under this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may, in its
discretion, assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant, but the
provisions of this Section shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in aggregate principal amount of the Outstanding
Securities of any series, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of (and premium, if any) or interest
(including Additional Interest, if any) on any Security on or after the
respective Stated Maturities expressed in such Security, or in the case of any
redemption, on or after the Redemption Date for the enforcement of the payment
of the Redemption Price or the right to exchange such Securities for Capital
Securities, as provided herein or in the related Trust Agreement.

 

SECTION 5.15.                    Waiver of Usury, Stay or Extension Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any usury, stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

41

--------------------------------------------------------------------------------


 

ARTICLE VI

THE TRUSTEE

 

SECTION 6.1.                      Certain Duties and Responsibilities.

 

(a)           Except during the continuance of an Event of Default,

 

(1)           the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(2)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture, but in the case of
any such certificates or opinions that by any provisions hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they conform to the requirements of
this Indenture.

 

(b)           In case an Event of Default has occurred and is continuing, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.

 

(c)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct except that

 

(1)           this subsection shall not be construed to limit the effect of
subsection (a) of this Section;

 

(2)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be proved that the Trustee
was negligent in ascertaining the pertinent facts; and

 

(3)           the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
Holders pursuant to Section 5.12 relating to the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Indenture with respect
to the Securities of a series.

 

(d)           No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if there shall be reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

42

--------------------------------------------------------------------------------


 

(e)           Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section.

 

SECTION 6.2.                      Notice of Defaults.

 

Within 90 days after actual knowledge by a Responsible Officer of the Trustee of
the occurrence of any default hereunder with respect to the Securities of any
series, the Trustee shall transmit by mail to all Holders of Securities of such
series, as their names and addresses appear in the Securities Register, notice
of such default, unless such default shall have been cured or waived; provided,
however, except in the case of a default in the payment of the principal of (and
premium, if any) or interest (including Additional Interest, if any) on any
Security of such series, the Trustee shall be protected in withholding such
notice if and so long as the board of directors, the executive committee or a
trust committee of directors and/or Responsible Officers of the Trustee in good
faith determines that the Company has properly deferred interest payments during
an Extension Period, or that the withholding of such notice is in the interests
of the Holders of Securities of such series; and provided further, in the case
of any default of the character specified in Section 5.1(3), no such notice to
Holders of Securities of such series shall be given until at least 30 days after
the occurrence thereof.  For the purpose of this Section, the term “default”
means any event that is, or after notice or lapse of time or both would become,
an Event of Default with respect to Securities of such series.

 

SECTION 6.3.                      Certain Rights of Trustee.

 

Subject to the provisions of Section 6.1:

 

(a)           the Trustee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
Security or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;

 

(b)           any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution;

 

(c)           whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officers’ Certificate;

 

(d)           the Trustee may consult with counsel and the advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon;

 

43

--------------------------------------------------------------------------------


 

(e)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities that might be incurred by it in compliance with such
request or direction;

 

(f)            the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, indenture,
Security or other paper or document, but the Trustee in its discretion may make
such inquiry or investigation into such facts or matters as it may see fit, and,
if the Trustee shall determine to make such inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney; and

 

(g)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder.

 

SECTION 6.4.                      Not Responsible for Recitals or Issuance of
Securities.

 

The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and neither the Trustee nor any Authenticating Agent assumes any responsibility
for their correctness.  The Trustee makes no representations as to the validity
or sufficiency of this Indenture or of the Securities of any series or of the
Capital Securities.  Neither the Trustee nor any Authenticating Agent shall be
accountable for the use or application by the Company of the Securities or the
proceeds thereof.

 

SECTION 6.5.                      May Hold Securities.

 

The Trustee, any Authenticating Agent, any Paying Agent, any Securities
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities and, subject to
Sections 6.8 and 6.13, may otherwise deal with the Company with the same rights
it would have if it were not Trustee, Authenticating Agent, Paying Agent,
Securities Registrar or such other agent.

 

SECTION 6.6.                      Money Held in Trust.

 

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law.  The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed with the Company.

 

SECTION 6.7.                      Compensation and Reimbursement.

 

(a)           The Company agrees to pay to the Trustee from time to time
reasonable compensation for all services rendered by it hereunder in such
amounts as the Company and the

 

44

--------------------------------------------------------------------------------


 

Trustee shall agree from time to time (which compensation shall not be limited
by any provision of law in regard to the compensation of a trustee of an express
trust).

 

(b)           The Company agrees to reimburse the Trustee upon its request for
all reasonable expenses, disbursements and advances incurred or made by the
Trustee in accordance with any provision of this Indenture (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), except any such expense, disbursement or advance as may be
attributable to its negligence, bad faith, or willful misconduct.

 

(c)           Since the Issuer Trust is being formed solely to facilitate an
investment in the Trust Securities, the Company, as Depositor of the Issuer
Trust under the Trust Agreement, hereby covenants to pay all debts and
obligations (other than with respect to the Capital Securities and the Common
Securities) and all reasonable costs and expenses of the Issuer Trust (including
without limitation all relating to the organization and operation of the Issuer
Trust (including, without limitation, the fees and expenses of the trustees))
and any and all taxes, duties, assessments or governmental charges of whatever
nature (other than withholding taxes) imposed on the Issuer Trust by the United
States, or any taxing authority, so that the net amounts received and retained
by the Issuer Trust and the Property Trustee after paying such expenses will be
equal to the amounts the Issuer Trust and the Property Trustee would have
received had no such costs or expenses been incurred by or imposed on the Issuer
Trust.  The foregoing obligations of the Company are for the benefit of, and
shall be enforceable by, any person to whom any such debts, obligations, costs,
expenses and taxes are owed (each, a “Creditor”), whether or not such Creditor
has received notice thereof.  Any such Creditor may enforce such obligations
directly against the Company, and the Company irrevocably waives any right or
remedy to require that any such Creditor take any action against the Issuer
Trust or any other person before proceeding against the Company.  The Company
shall execute such additional agreements as may be necessary or desirable to
give full effect to the foregoing.

 

(d)           The Company shall indemnify the Trustee for, and hold it harmless
against, any loss, liability or expense (including the reasonable compensation
and the expenses and disbursements of its agents and counsel) incurred without
negligence or bad faith, arising out of or in connection with the acceptance or
administration of this trust or the performance of its duties hereunder,
including the reasonable costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder.  This indemnification shall survive the termination
of this Indenture or the resignation or removal of the Trustee.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 5.1(4) or 5.1(5) occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under the
Bankruptcy Code.

 

SECTION 6.8.                      Disqualification; Conflicting Interests.

 

The Trustee for the Securities of any series issued hereunder shall be subject
to the provisions of Section 310(b) of the Trust Indenture Act.  Nothing herein
shall prevent the Trustee from filing with the Commission the application
referred to in the second to last paragraph of

 

45

--------------------------------------------------------------------------------


 

said Section 310(b).  To the extent permitted by the Trust Indenture Act, the
Trustee shall not be deemed to have a conflicting interest with respect to
Securities of any series by virtue of being a trustee under this Indenture with
respect to any other series hereunder.  The Trust Agreement and the Guarantee
Agreement shall be deemed to be specifically described in this Indenture for
purposes of clause (i) of the first proviso contained in Section 310(b) of the
Trust Indenture Act.

 

SECTION 6.9.  Corporate Trustee Required; Eligibility.

 

There shall at all times be a Trustee hereunder which shall be:

 

(a)           an entity organized and doing business under the laws of the
United States of America or of any state or territory thereof or of the District
of Columbia, authorized under such laws to exercise corporate trust powers and
subject to supervision or examination by Federal, state, territorial or District
of Columbia authority; or

 

(b)           an entity or other Person organized and doing business under the
laws of a foreign government that is permitted to act as Trustee pursuant to a
rule, regulation or order of the Commission, authorized under such laws to
exercise corporate trust powers, and subject to supervision or examination by
authority of such foreign government or a political subdivision thereof
substantially equivalent to supervision or examination applicable to United
States institutional trustees;

 

in either case having a combined capital and surplus of at least $100,000,000
and subject to supervision or examination by Federal or state authority.  If
such entity publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then,
for the purposes of this Section, the combined capital and surplus of such
entity shall be deemed to be its combined capital and surplus as set forth in
its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this Section, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article.  Neither the Company nor any Person directly or indirectly
controlling, controlled by or under common control with the Company shall serve
as Trustee for the Securities of any series issued hereunder.

 

SECTION 6.10.  Resignation and Removal; Appointment of Successor.

 

(a)           No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee under Section 6.11.

 

(b)           The Trustee may resign at any time with respect to the Securities
of one or more series by giving written notice thereof to the Company.  If an
instrument of acceptance by a successor Trustee shall not have been delivered to
the Trustee within 30 days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee with respect to the Securities of such
series.

 

46

--------------------------------------------------------------------------------


 

(c)           The Trustee may be removed at any time with respect to the
Securities of any series by Act of the Holders of a majority in aggregate
principal amount of the Outstanding Securities of such series, delivered to the
Trustee and to the Company.

 

(d)           If at any time:

 

(1)           the Trustee shall fail to comply with Section 6.8 after written
request therefor by the Company or by any Holder who has been a bona fide Holder
of a Security for at least six months; or

 

(2)           the Trustee shall cease to be eligible under Section 6.9 and shall
fail to resign after written request therefor by the Company or by any such
Holder; or

 

(3)           the Trustee shall become incapable of acting or shall be adjudged
a bankrupt or insolvent or a receiver, conservator, liquidator or similar
official of the Trustee or of its property shall be appointed or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, receivership, conservation, winding
up or liquidation;

 

then, in any such case, (i) the Company, acting pursuant to the authority of a
Board Resolution, may remove the Trustee with respect to the Securities of all
series issued hereunder, or (ii) subject to Section 5.14, any Holder who has
been a bona fide Holder of a Security for at least six months may, on behalf of
such Holder and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Trustee with respect to the Securities of
all series issued hereunder and the appointment of a successor Trustee or
Trustees.

 

(e)           If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any cause with
respect to the Securities of one or more series, the Company, by a Board
Resolution, shall promptly appoint a successor Trustee with respect to the
Securities of that or those series.  If, within one year after such resignation,
removal or incapability, or the occurrence of such vacancy, a successor Trustee
with respect to the Securities of any series shall be appointed by Act of the
Holders of a majority in aggregate principal amount of the Outstanding
Securities of such series delivered to the Company and the retiring Trustee, the
successor Trustee so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee with respect to the Securities of such
series and supersede the successor Trustee appointed by the Company.  If no
successor Trustee with respect to the Securities of any series shall have been
so appointed by the Company or the Holders and accepted appointment in the
manner hereinafter provided, any Holder who has been a bona fide Holder of a
Security of such series for at least six months may, subject to Section 5.14, on
behalf of such Holder and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee with respect
to the Securities of such series.

 

(f)            The Company shall give notice of each resignation and each
removal of the Trustee with respect to the Securities of any series and each
appointment of a successor Trustee with respect to the Securities of any series
by mailing written notice of such event by first-class mail, postage prepaid, to
the Holders of Securities of such series as their names and addresses

 

47

--------------------------------------------------------------------------------


 

appear in the Securities Register.  Each notice shall include the name of the
successor Trustee with respect to the Securities of such series and the address
of its Corporate Trust Office.

 

SECTION 6.11.                    Acceptance of Appointment by Successor.

 

(a)           In case of the appointment hereunder of a successor Trustee with
respect to all Securities, every such successor Trustee so appointed shall
execute, acknowledge and deliver to the Company and to the retiring Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Trustee shall become effective and such successor Trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Trustee; but, on the request
of the Company or the successor Trustee, such retiring Trustee shall, upon
payment of its charges, execute and deliver an instrument transferring to such
successor Trustee all the rights, powers and trusts of the retiring Trustee and
shall duly assign, transfer and deliver to such successor Trustee all property
and money held by such retiring Trustee hereunder.

 

(b)           In case of the appointment hereunder of a successor Trustee with
respect to the Securities of one or more (but not all) series, the Company, the
retiring Trustee and each successor Trustee with respect to the Securities of
one or more series shall execute and deliver an indenture supplemental hereto
wherein each successor Trustee shall accept such appointment and which (1) shall
contain such provisions as shall be necessary or desirable to transfer and
confirm to, and to vest in, each successor Trustee all the rights, powers,
trusts and duties of the retiring Trustee with respect to the Securities of that
or those series to which the appointment of such successor Trustee relates, (2)
if the retiring Trustee is not retiring with respect to all Securities, shall
contain such provisions as shall be deemed necessary or desirable to confirm
that all the rights, powers, trusts and duties of the retiring Trustee with
respect to the Securities of that or those series as to which the retiring
Trustee is not retiring shall continue to be vested in the retiring Trustee, and
(3) shall add to or change any of the provisions of this Indenture as shall be
necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, it being understood that nothing herein or
in such supplemental indenture shall constitute such Trustees or co-trustees of
the same trust and that each such Trustee shall be trustee of a trust or trusts
hereunder separate and apart from any trust or trusts hereunder administered by
any other such Trustee; and upon the execution and delivery of such supplemental
indenture the resignation or removal of the retiring Trustee shall become
effective to the extent provided therein and each removal of the retiring
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts, and duties of the retiring Trustee with respect
to the Securities of that or those series to which the appointment of such
successor Trustee relates; but, on request of the Company or any successor
Trustee, such retiring Trustee shall duly assign, transfer and deliver to such
successor Trustee all property and money held by such retiring Trustee hereunder
with respect to the Securities of that or those series to which the appointment
of such successor Trustee relates.

 

(c)           Upon request of any such successor Trustee, the Company shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all rights, powers and trusts referred to
in paragraphs (a) or (b) of this Section 6.11, as the case may be.

 

48

--------------------------------------------------------------------------------


 

(d)           No successor Trustee shall accept its appointment unless, at the
time of such acceptance, such successor Trustee shall be qualified and eligible
under this Article VI.

 

SECTION 6.12.                    Merger, Conversion, Consolidation or Succession
to Business.

 

Any entity into which the Trustee may be merged or converted or with which it
may be consolidated, or any entity resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any entity succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, provided such entity shall be
otherwise qualified and eligible under this Article, without the execution or
filing of any paper or any further act on the part of any of the parties
hereto.  In case any Securities shall have been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Securities so authenticated, and in case any Securities shall not
have been authenticated, any successor to the Trustee may authenticate such
Securities either in the name of any predecessor Trustee or in the name of such
successor Trustee, and in all cases the certificate of authentication shall have
the full force which it is provided anywhere in the Securities or in this
Indenture that the certificate of the Trustee shall have.

 

SECTION 6.13.                    Preferential Collection of Claims Against
Company.

 

If and when the Trustee shall be or become a creditor of the Company (or any
other obligor upon the Securities), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).

 

SECTION 6.14.                    Appointment of Authenticating Agent.

 

The Trustee may appoint an Authenticating Agent or Agents with respect to one or
more series of Securities, which shall be authorized to act on behalf of the
Trustee to authenticate Securities of such series issued upon original issue and
upon exchange, registration of transfer or partial redemption thereof or
pursuant to Section 3.6, and Securities so authenticated shall be entitled to
the benefits of this Indenture and shall be valid and obligatory for all
purposes as if authenticated by the Trustee hereunder.  Wherever reference is
made in this Indenture to the authentication and delivery of Securities by the
Trustee or the Trustee’s certificate of authentication, such reference shall be
deemed to include authentication and delivery on behalf of the Trustee by an
Authenticating Agent.  Each Authenticating Agent shall be acceptable to the
Company and shall at all times be an entity organized and doing business under
the laws of the United States of America, or of any state or territory thereof
or of the District of Columbia, authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of not less than
$100,000,000 and subject to supervision or examination by Federal or state
authority.  If such Authenticating Agent publishes reports of condition at least
annually, pursuant to law or to the requirements of said supervising or
examining authority, then for the purposes of this Section the combined capital
and surplus of such Authenticating Agent shall be deemed to be its combined
capital and surplus as set forth in its most recent report of condition so
published.  If at any time an Authenticating Agent shall cease to be eligible in
accordance

 

49

--------------------------------------------------------------------------------


 

with the provisions of this Section, such Authenticating Agent shall resign
immediately in the manner and with the effect specified in this Section.

 

Any entity into which an Authenticating Agent may be merged or converted or with
which it may be consolidated, or any entity resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any entity succeeding to all or substantially all of the corporate trust
business of an Authenticating Agent shall be the successor Authenticating Agent
hereunder, provided such entity shall be otherwise eligible under this Section,
without the execution or filing of any paper or any further act on the part of
the Trustee or the Authenticating Agent.

 

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company.  The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company.  Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent, which shall be acceptable to the Company and shall give notice of such
appointment in the manner provided in Section 1.6 to all Holders of Securities
of the series with respect to which such Authenticating Agent will serve.  Any
successor Authenticating Agent upon acceptance hereunder shall become vested
with all the rights, powers and duties of its predecessor hereunder, with like
effect as if originally named as an Authenticating Agent.  No successor
Authenticating Agent shall be appointed unless eligible under the provision of
this Section.

 

The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section, and the Trustee
shall be entitled to be reimbursed for such payment, subject to the provisions
of Section 6.7.

 

If an appointment with respect to one or more series is made pursuant to this
Section, the Securities of such series may have endorsed thereon, in addition to
the Trustee’s certificate of authentication, an alternative certificate of
authentication in the following form:

 

50

--------------------------------------------------------------------------------


 

This is one of the Securities referred to in the within mentioned Indenture.

 

 

Dated:

 

 

WILMINGTON TRUST COMPANY,
as Trustee

 

 

 

By:

 

 

As Authenticating Agent for the Trustee

 

 

 

 

 

By:

 

 

Name of Authorized Officer:

 

Title:

 

 

ARTICLE VII

HOLDER LISTS AND REPORTS BY TRUSTEE,

PAYING AGENT AND COMPANY

 

SECTION 7.1.                      Company to Furnish Trustee Names and Addresses
of Holders.

 

The Company will furnish or cause to be furnished to the Trustee with respect to
Securities of each series for which it acts as Trustee hereunder:

 

(a)           quarterly, not more than 15 days after each regular record date
for each Interest Payment Date, a list, in such form as the Trustee may
reasonably require, of the names and addresses of the Holders as of such record
date; and

 

(b)           at such other times as the Trustee may request in writing, within
30 days after the receipt by the Company of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished; provided, however, no such list need be furnished, if and so long
as the Trustee is the Securities Registrar.

 

SECTION 7.2.                      Preservation of Information; Communications to
Holders.

 

(a)           The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 7.1 and the names and
addresses of Holders received by the Trustee in its capacity as Securities
Registrar.  The Trustee may destroy any list furnished to it as provided in
Section 7.1 upon receipt of a new list so furnished.

 

(b)           The rights of Holders to communicate with other Holders with
respect to their rights under this Indenture or under the Securities, and the
corresponding rights and privileges of the Trustee, shall be as provided in the
Trust Indenture Act.

 

51

--------------------------------------------------------------------------------


 

(c)           Every Holder of Securities, by receiving and holding the same,
agrees with the Company and the Trustee that neither the Company nor the Trustee
nor any agent of either of them shall be held accountable by reason of the
disclosure of information as to the names and addresses of the Holders made
pursuant to the Trust Indenture Act.

 

SECTION 7.3.                      Reports by Trustee and Paying Agent.

 

(a)           The Trustee shall transmit to Holders such reports concerning the
Trustee and its actions under this Indenture as may be required pursuant to the
Trust Indenture Act, at the times and in the manner provided pursuant thereto.

 

(b)           Reports so required to be transmitted at stated intervals of not
more than 12 months shall be transmitted no later than January 31 in each
calendar year, commencing with the first January 31 after the first issuance of
Securities under this Indenture.

 

(c)           A copy of each such report shall, at the time of such transmission
to Holders, be filed by the Trustee with each securities exchange, if any, upon
which any Securities are listed, and also with the Commission, if and to the
extent then required by the Commission’s rules and regulations.  The Company
will notify the Trustee when any Securities are listed on any securities
exchange.

 

(d)           The Paying Agent shall comply with all withholding, backup
withholding, tax and information reporting requirements under the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations issued thereunder
with respect to payments on, or with respect to, the Securities.

 

SECTION 7.4.                      Reports by Company.

 

The Company shall file or cause to be filed with the Trustee and with the
Commission, if and to the extent then required by the Commission’s rules and
regulations, and transmit to Holders, such information, documents and other
reports, and such summaries thereof, as may be required pursuant to the Trust
Indenture Act at the times and in the manner provided in the Trust Indenture
Act, if this Indenture is then qualified under and subject to the Trust
Indenture Act.  In the case of information, documents or reports required to be
filed with the Commission pursuant to Section 13(a) or Section 15(d) of the
Exchange Act, the Company shall file or cause the filing of such information
documents or reports with the Trustee within 15 days after the same are required
to be filed with the Commission. Annually, by April 30 of each year, the Company
will file with the Trustee a certificate of compliance with all conditions and
covenants applicable to the Company hereunder.

 

52

--------------------------------------------------------------------------------


 

ARTICLE VIII

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

SECTION 8.1.                      Company May Consolidate, Etc., Only on Certain
Terms.

 

The Company shall not consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, unless:

 

(1)           the Person resulting from such consolidation or merger or the
Person to which the Company conveys, transfers or leases its properties and
assets substantially as an entirety shall be an entity organized and existing
under the laws of the United States of America or any state thereof or the
District of Columbia and shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, in form satisfactory to the
Trustee, the due and punctual payment of the principal of (and premium, if any),
interest (including Additional Interest, if any) and Additional Sums, if any, on
all the Securities of every series and the performance of every covenant of this
Indenture on the part of the Company to be performed or observed;

 

(2)           immediately after giving effect to such transaction, no Event of
Default, and no event that, after notice or lapse of time, or both, would
constitute an Event of Default, shall have occurred and be continuing; and

 

(3)           the Company has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger,
conveyance, transfer or lease and any such supplemental indenture comply with
this Article and that all conditions precedent herein provided for relating to
such transaction have been complied with and met. The Trustee, subject to
Section 6.1, may rely upon such Officers’ Certificates and Opinions of Counsel
as conclusive evidence that such transaction complies with this Section 8.1.

 

SECTION 8.2.                      Successor Company Substituted.

 

Upon any consolidation or merger by the Company with or into any other Person,
or any conveyance, transfer or lease by the Company of its properties and assets
substantially as an entirety to any Person in accordance with Section 8.1, the
successor entity formed by such consolidation or into which the Company is
merged or to which such conveyance, transfer or lease is made shall succeed to,
and be substituted for, and may exercise every right and power of, the Company
under this Indenture with the same effect as if such successor Person had been
named as the Company herein; and in the event of any conveyance, transfer or
lease of the Company’s properties and assets substantially as an entirety and
not as part of a merger or consolidation, the Company shall be discharged from
all obligations and covenants under the Indenture and the Securities.

 

Such successor Person may cause to be executed, and may issue either in its own
name or in the name of the Company, any or all of the Securities issuable
hereunder that theretofore shall not have been signed by the Company and
delivered to the Trustee; and, upon the order of such

 

53

--------------------------------------------------------------------------------


 

successor Person instead of the Company and subject to all the terms, conditions
and limitations in this Indenture prescribed, the Trustee shall authenticate and
shall deliver any Securities that previously shall have been signed and
delivered by the officers of the Company to the Trustee for authentication
pursuant to such provisions and any Securities that such successor Person
thereafter shall cause to be executed and delivered to the Trustee on its behalf
for the purpose pursuant to such provisions.  All the Securities so issued shall
in all respects have the same legal rank and benefit under this Indenture as the
Securities theretofore or thereafter issued in accordance with the terms of this
Indenture.

 

In case of any such consolidation, merger, sale, conveyance or lease, such
changes in phraseology and form may be made in the Securities thereafter to be
issued as may be appropriate.

 

ARTICLE IX

SUPPLEMENTAL INDENTURES

 

SECTION 9.1.                      Supplemental Indentures Without Consent of
Holders.

 

Without the consent of any Holders, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may amend or
waive any provision of this Indenture or may enter into one or more indentures
supplemental hereto, in form satisfactory to the Trustee, for any of the
following purposes:

 

(1)           to evidence the succession of another Person to the Company, and
the assumption by any such successor of the covenants of the Company herein and
in the Securities contained; or

 

(2)           to convey, transfer, assign, mortgage or pledge any property to or
with the Trustee, or to surrender any right or power herein conferred upon the
Company; or

 

(3)           to establish the form or terms of Securities of any series as
permitted by Sections 2.1 or 3.1; or

 

(4)           to facilitate the issuance of Securities of any series in
certificated or other definitive form; or

 

(5)           to add to the covenants of the Company for the benefit of the
Holders of all or any series of Securities (and if such covenants are to be for
the benefit of less than all series of Securities, stating that such covenants
are expressly being included solely for the benefit of the series specified), or
to surrender any right or power herein conferred upon the Company; or

 

(6)           to add any additional Events of Default for the benefit of the
Holders of all or any series of Securities (and if such additional Events of
Defaults are to be for the benefit of less than all series of Securities,
stating that such additional Events of Default are expressly being included
solely for the benefit of the series specified); or

 

54

--------------------------------------------------------------------------------


 

(7)           to change or eliminate any of the provisions of this Indenture,
provided that any such change or elimination shall (a) become effective only
when there is no Security Outstanding of any series created prior to the
execution of such supplemental indenture that is entitled to the benefit of such
provision or (b) not apply to any Outstanding Securities; or

 

(8)           to cure any ambiguity, to correct or supplement any provision
herein that may be defective or inconsistent with any other provision herein or
in any Trust Agreement establishing an Issuer Trust to which Securities have
been or are to be issued, or to make any other provisions with respect to
matters or questions arising under this Indenture, provided that such action
pursuant to this clause (8) shall not adversely affect the (i) interests of the
Holders of Securities of any series in any material respect or, (ii) in the case
of the Securities of a series issued to an Issuer Trust and for so long as any
of the corresponding series of Capital Securities issued by such Issuer Trust
shall remain outstanding, the interests of holders of such Capital Securities;
or

 

(9)           to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Securities of one or more
series and to add to or change any of the provisions of this Indenture as shall
be necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of
Section 6.11(b); or

 

(10)         to comply with the requirements of the Commission in order to
effect or maintain the qualification of this Indenture under the Trust Indenture
Act.

 

SECTION 9.2.                      Supplemental Indentures with Consent of
Holders.

 

With the consent of the Holders of not less than a majority in aggregate
principal amount of the Outstanding Securities of each series affected by such
supplemental indenture, by Act of said Holders delivered to the Company and the
Trustee, the Company, when authorized by a Board Resolution, and the Trustee may
enter into an indenture or indentures supplemental hereto for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of modifying in any manner the rights of the
Holders of Securities of such series under this Indenture; provided no such
supplemental indenture shall, without the consent of the Holder of each
Outstanding Security of each series affected thereby,

 

(1)           change the Stated Maturity of the principal of, or any installment
of interest (including any Additional Interest) on, any Security, or reduce the
principal amount thereof or the rate of interest thereon or any premium payable
upon the redemption thereof, or reduce the amount of principal of a Discount
Security that would be due and payable upon a declaration of acceleration of the
Maturity thereof pursuant to Section 5.2, change any obligation of the Company
to pay Additional Sums pursuant to Section 10.6 hereof (except as contemplated
by Section 8.1 and permitted by Section 9.1(1)), or change the place of payment
where, or the coin or currency in which, any Security or interest thereon or any
other sum is payable, or impair the right to institute

 

55

--------------------------------------------------------------------------------


 

suit for the enforcement of any such payment on or after the Stated Maturity
thereof (or, in the case of redemption, on or after the Redemption Date), or

 

(2)           reduce the percentage in aggregate principal amount of the
Outstanding Securities of any series, the consent of whose Holders is required
for any such supplemental indenture, or the consent of whose Holders is required
for any waiver (of compliance with certain provisions of this Indenture or
certain defaults hereunder and their consequences) provided for in this
Indenture, or

 

(3)           modify any of the provisions of this Section, Section 5.13 or
Section 10.5, except to increase any such percentage or to provide that certain
other provisions of this Indenture cannot be modified or waived without the
consent of the Holder of each Security affected thereby;

 

provided, further, that, in the case of the Securities of a series issued to an
Issuer Trust, so long as any of the corresponding series of Capital Securities
issued by such Issuer Trust remains outstanding, (i) no such amendment shall be
made that adversely affects the holders of such Capital Securities in any
material respect, and no termination of this Indenture shall occur, and no
waiver of any Event of Default or compliance with any covenant under this
Indenture shall be effective, without the prior consent of the holders of at
least a majority of the aggregate Liquidation Amount of such Capital Securities
then outstanding, unless and until the principal of (and premium, if any, on)
the Securities of such series and all accrued and (subject to Section 3.8)
unpaid interest (including Additional Interest, if any) thereon have been paid
in full, and (ii) no amendment shall be made to Section 5.8 of this Indenture
that would impair the rights of the holders of Capital Securities issued by an
Issuer Trust provided therein without the prior consent of the holders of each
such Capital Security then outstanding unless and until the principal of (and
premium, if any, on) the Securities of such series and all accrued and (subject
to Section 3.8) unpaid interest (including Additional Interest, if any) thereon
have been paid in full.

 

A supplemental indenture that changes or eliminates any covenant or other
provision of this Indenture that has expressly been included solely for the
benefit of one or more particular series of Securities or any corresponding
series of Capital Securities of an Issuer Trust that holds the Securities of any
series, or that modifies the rights of the Holders of Securities of such series
or the holders of such Capital Securities of such corresponding series with
respect to such covenant or other provision, shall be deemed not to affect the
rights under this Indenture of the Holders of Securities of any other series or
the holders of Capital Securities of any other such corresponding series.

 

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient if such Act shall approve the substance thereof.

 

56

--------------------------------------------------------------------------------


 

SECTION 9.3.                      Execution of Supplemental Indentures.

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Section 6.1) shall be fully protected in relying upon, an Officers’
Certificate and an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture, and that
all conditions precedent herein provided for relating to such action have been
complied with.  The Trustee may, but shall not be obligated to, enter into any
such supplemental indenture that affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

SECTION 9.4.                      Effect of Supplemental Indentures.

 

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

 

SECTION 9.5.                      Conformity with Trust Indenture Act.

 

Every supplemental indenture executed pursuant to this Article shall conform to
the requirements of the Trust Indenture Act as then in effect.

 

SECTION 9.6.                      Reference in Securities to Supplemental
Indentures.

 

Securities of any series authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article may, and shall if required by
the Company, bear a notation in form approved by the Company as to any matter
provided for in such supplemental indenture.  If the Company shall so determine,
new Securities of any series so modified as to conform, in the opinion of the
Company, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Securities of such series.

 

ARTICLE X

COVENANTS

 

SECTION 10.1.                    Payment of Principal, Premium and Interest.

 

The Company covenants and agrees for the benefit of each series of Securities
that it will duly and punctually pay the principal of (and premium, if any) and
interest (including Additional Interest, if any) on the Securities of that
series in accordance with the terms of such Securities and this Indenture.

 

57

--------------------------------------------------------------------------------


 

SECTION 10.2.                    Maintenance of Office or Agency.

 

The Company will maintain in each Place of Payment for any series of Securities
an office or agency where Securities of that series may be presented or
surrendered for payment, where Securities of that series may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Company in respect of the Securities of that series and this Indenture may
be served.  The Company initially appoints the Trustee, acting through its
Corporate Trust Office, as its agent for said purposes.  The Company will give
prompt written notice to the Trustee of any change in the location of any such
office or agency.  If at any time the Company shall fail to maintain such office
or agency or shall fail to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, and the Company hereby appoints the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.

 

The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all of
such purposes, and may from time to time rescind such designations; provided,
however, no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in each Place of
Payment for Securities of any series for such purposes.  The Company will give
prompt written notice to the Trustee of any such designation and any change in
the location of any such office or agency.

 

SECTION 10.3.                    Money for Security Payments to be Held in
Trust.

 

If the Company shall at any time act as its own Paying Agent with respect to any
series of Securities, it will, on or before each due date of the principal of
(and premium, if any) or interest (including Additional Interest, if any) on any
of the Securities of such series, segregate and hold in trust for the benefit of
the Persons entitled thereto a sum sufficient to pay the principal (and premium,
if any) or interest (including Additional Interest) so becoming due until such
sums shall be paid to such Persons or otherwise disposed of as herein provided,
and will promptly notify the Trustee of its failure so to act.

 

Whenever the Company shall have one or more Paying Agents, it will, prior to
10:00 A.M. Eastern Time, on each due date of the principal of (or premium, if
any) or interest, including Additional Interest on any Securities, deposit with
a Paying Agent a sum sufficient to pay the principal (and premium, if any) or
interest, including Additional Interest so becoming due, such sum to be held in
trust for the benefit of the Persons entitled to such principal (and premium, if
any) or interest, including Additional Interest, and (unless such Paying Agent
is the Trustee) the Company will promptly notify the Trustee of its failure so
to act.

 

The Company will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will:

 

(1)           hold all sums held by it for the payment of the principal of (and
premium, if any) or interest (including Additional Interest) on the Securities
of a series in trust for the benefit of

 

58

--------------------------------------------------------------------------------


 

the Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided;

 

(2)           give the Trustee notice of any default by the Company (or any
other obligor upon such Securities) in the making of any payment of principal
(and premium, if any) or interest (or Additional Interest) in respect of any
Security of any series;

 

(3)           at any time during the continuance of any default with respect to
a series of Securities, upon the written request of the Trustee, forthwith pay
to the Trustee all sums so held in trust by such Paying Agent with respect to
such series; and

 

(4)           comply with the provisions of the Trust Indenture Act applicable
to it as a Paying Agent.

 

The Company may, at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
terms as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company in trust for the payment of the principal of (and premium, if any),
and/or interest (including Additional Interest) on, any Security and remaining
unclaimed for two years after such principal (and premium, if any), and/or
interest (including Additional Interest) has become due and payable shall
(unless otherwise required by mandatory provision of applicable escheat or
abandoned or unclaimed property law) be paid on Company Request to the Company,
or (if then held by the Company) shall (unless otherwise required by mandatory
provision of applicable escheat or abandoned or unclaimed property law) be
discharged from such trust; and the Holder of such Security shall thereafter, as
an unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease; provided, the Trustee or such Paying Agent, before being required to make
any such repayment, may, at the expense of the Company, cause to be published
once, in a newspaper published in the English language, customarily published on
each Business Day and of general circulation in the Borough of Manhattan, the
City of New York and in each Place of Payment, notice that such money remains
unclaimed and that, after a date specified therein, which shall not be less than
30 days from the date of such publication, any unclaimed balance of such money
then remaining will be repaid to the Company.

 

SECTION 10.4.                    Statement as to Compliance.

 

The Company shall deliver to the Trustee, within 120 days after the end of each
fiscal year of the Company ending after the date hereof, an Officers’
Certificate covering the preceding calendar year, stating whether or not to the
best knowledge of the signers thereof the Company is

 

59

--------------------------------------------------------------------------------


 

in default in the performance, observance or fulfillment of or compliance with
any of the terms, provisions, covenants and conditions of this Indenture, and if
the Company shall be in default, specifying all such defaults and the nature and
status thereof of which they may have knowledge.  For the purpose of this
Section 10.4, compliance shall be determined without regard to any grace period
or requirement of notice provided pursuant to the terms of this Indenture.

 

SECTION 10.5.                    Waiver of Certain Covenants.

 

Subject to the rights of holders of Capital Securities specified in Section 9.2,
if any, the Company may omit in any particular instance to comply with any
covenant or condition provided pursuant to Section 3.1 with respect to the
Securities of any series, if before or after the time for such compliance the
Holders of at least a majority in aggregate principal amount of the Outstanding
Securities of such series shall, by Act of such Holders, either waive such
compliance in such instance or generally waive compliance with such covenant or
condition, but no such waiver shall extend to or affect such covenant or
condition except to the extent so expressly waived, and, until such waiver shall
become effective, the obligations of the Company in respect of any such covenant
or condition shall remain in full force and effect.

 

SECTION 10.6.                    Additional Sums.

 

In the case of the Securities of a series initially issued to an Issuer Trust,
so long as no Event of Default has occurred and is continuing and except as
otherwise specified as contemplated by Section 2.1 or Section 3.1, if (i) an
Issuer Trust is the Holder of all of the Outstanding Securities of such series,
and (ii) a Tax Event has occurred and is continuing in respect of such Issuer
Trust, the Company shall pay to such Issuer Trust (and its permitted successors
or assigns under the related Trust Agreement) for so long as such Issuer Trust
(or its permitted successors or assigns) is the registered holder of the
Outstanding Securities of such series, such additional sums as may be necessary
in order that the amount of Distributions (including any Additional Amounts (as
defined in such Trust Agreement)) then due and payable by such Issuer Trust on
its Capital Securities and Common Securities that at any time remain outstanding
in accordance with the terms thereof shall not be reduced as a result of such
Additional Taxes (the “Additional Sums”).  Whenever in this Indenture or the
Securities there is a reference in any context to the payment of principal of or
interest on the Securities, such mention shall be deemed to include mention of
the payments of the Additional Sums provided for in this paragraph to the extent
that, in such context, Additional Sums are, were or would be payable in respect
thereof pursuant to the provisions of this paragraph and express mention of the
payment of Additional Sums (if applicable) in any provisions hereof shall not be
construed as excluding Additional Sums in those provisions hereof where such
express mention is not made; provided, however, that the deferral of the payment
of interest pursuant to Section 3.12 on the Securities shall not defer the
payment of any Additional Sums that may be due and payable.

 

SECTION 10.7.                    Additional Covenants.

 

The Company covenants and agrees with each Holder of Securities of each series
that it shall not (x) declare or pay any dividends or distributions on, or
redeem, purchase, acquire or make a liquidation payment with respect to, any
shares of the Company’s capital stock, or (y)

 

60

--------------------------------------------------------------------------------


 

make any payment of principal of or interest or premium, if any, on or repay,
repurchase or redeem any debt securities of the Company that rank pari passu in
all respects with or junior in interest to the Securities of such series (other
than (a) repurchases, redemptions or other acquisitions of shares of capital
stock of the Company in connection with any employment contract, benefit, or
incentive plan or other similar arrangement with or for the benefit of any one
or more employees, officers, directors or consultants of the Company or its
Subsidiaries, in connection with a dividend reinvestment or stock purchase plan
or in connection with capital stock of the Company (or securities convertible
into or exercisable for such capital stock) issued as consideration in an
acquisition transaction entered into prior to the applicable Extension Period or
other event referred to below, (b) as a result of an exchange or conversion of
any class or series of the Company’s capital stock (or any capital stock of a
Subsidiary of the Company) for any class or series of the Company’s capital
stock or of any class or series of the Company’s indebtedness for any class or
series of the Company’s capital stock, (c) the purchase of fractional interests
in shares of the Company’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged,
(d) any declaration of a dividend in connection with any Rights Plan, or the
issuance of rights, stock or other property under any Rights Plan, or the
redemption or repurchase of rights pursuant thereto, (e) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock or (f) payments by the Company under the Guarantee), if
at such time (i) there shall have occurred any event (A) of which the Company
has actual knowledge that with the giving of notice or the lapse of time, or
both, would constitute an Event of Default under Sections 5.1(1), (2), (3), (4)
or (5) with respect to the Securities of such series, and (B) which the Company
shall not have taken reasonable steps to cure, (ii) if the Securities of such
series are held by an Issuer Trust, the Company shall be in default with respect
to its payment of any obligations under the Guarantee relating to the Capital
Securities issued by such Issuer Trust, (iii) the Company shall have given
notice of its election to begin an Extension Period with respect to the
Securities of such series as provided herein and shall not have rescinded such
notice or shall not have paid all interest then accrued and unpaid on the
Securities (together with Additional Interest thereon, if any), in accordance
with Section 3.12, or (iv) an Extension Period or any extension thereof shall be
continuing.

 

The Company also covenants with each Holder of Securities of a series issued to
an Issuer Trust (i) to hold, directly or indirectly, 100% of the Common
Securities of such Issuer Trust, provided that any permitted successor of the
Company as provided under Section 8.2 may succeed to the Company’s ownership of
such Common Securities, (ii) as holder of such Common Securities, not to
voluntarily terminate, wind up or liquidate such Issuer Trust, other than (a) in
connection with a distribution of the Securities of such series to the holders
of the related Capital Securities in liquidation of such Issuer Trust, or (b) in
connection with certain mergers, consolidations or amalgamations permitted by
the related Trust Agreement, and (iii) to use its reasonable efforts, consistent
with the terms and provisions of such Trust Agreement, to cause such Issuer
Trust to continue to be taxable as a grantor trust for United States Federal
income tax purposes.

 

61

--------------------------------------------------------------------------------


 

SECTION 10.8.                    Furnishing Annual Information.

 

On or before December 15 of each year during which any Securities are
outstanding, the Company shall furnish to each Paying Agent such information as
may be reasonably requested by each Paying Agent in order that each Paying Agent
may prepare the information which it is required to report for such year on
Internal Revenue Service Forms 1096 and 1099 pursuant to Section 6049 of the
Internal Revenue Code of 1986, as amended.  Such information shall include the
amount of any original issue discount includable in income for each authorized
minimum denomination of principal amount at Stated Maturity of outstanding
Securities during such year.

 


ARTICLE XI

REDEMPTION OF SECURITIES

 

SECTION 11.1.                    Applicability of This Article.

 

Redemption of Securities of any series as permitted or required by the terms of
any form of Security issued pursuant to this Indenture shall be made in
accordance with the terms of such form of Security and this Article; provided,
however, if any provision of any such form of Security shall conflict with any
provision of this Article, the provision of such form of Security shall govern. 
Any redemption of any Security prior to its Stated Maturity shall also be
subject to prior notice, and approval of (or notice of intent not to disapprove
of) the redemption, if then required by the capital adequacy rules or otherwise
by the Texas or Oklahoma Departments of Insurance or any other applicable
regulatory authority.

 

SECTION 11.2.                    Election to Redeem; Notice to Trustee.

 

The election of the Company to redeem any Securities shall be evidenced by or
pursuant to a Board Resolution.  In case of any redemption at the election of
the Company, the Company shall, not less than 30 nor more than 60 days prior to
the Redemption Date (unless a shorter notice shall be satisfactory to the
Trustee), notify the Trustee and, in the case of Securities of a series held by
an Issuer Trust, the Property Trustee under the related Trust Agreement, of such
date and of the principal amount of Securities of the applicable series to be
redeemed and provide the additional information required to be included in the
notice or notices contemplated by Section 11.4; provided that, in the case of
any series of Securities initially issued to an Issuer Trust, for so long as
such Securities are held by such Issuer Trust, such notice shall be given not
less than 45 nor more than 75 days prior to such Redemption Date (unless a
shorter notice shall be satisfactory to the Property Trustee under the related
Trust Agreement).  In the case of any redemption of Securities prior to the
expiration of any restriction on such redemption provided in the terms of such
Securities, the Company shall furnish the Trustee with an Officers’ Certificate
and an Opinion of Counsel evidencing compliance with such restriction.

 

SECTION 11.3.    Selection of Securities to be Redeemed.

 

If less than all the Securities of any series are to be redeemed, the particular
Securities to be redeemed shall be selected not more than 60 days prior to the
Redemption Date by the Trustee, from the Outstanding Securities of such series
not previously called for redemption, by

 

62

--------------------------------------------------------------------------------


 

such method as the Trustee shall deem fair and appropriate and which may provide
for the selection for redemption of a portion of the principal amount of any
Security of such series, provided that the unredeemed portion of the principal
amount of any Security shall be in an authorized denomination (which shall not
be less than the minimum authorized denomination) for such Security.

 

The Trustee shall promptly notify the Company in writing of the Securities
selected for partial redemption and the principal amount thereof to be
redeemed.  For all purposes of this Indenture, unless the context otherwise
requires, all provisions relating to the redemption of Securities shall relate,
in the case of any Security redeemed or to be redeemed only in part, to the
portion of the principal amount of such Security that has been or is to be
redeemed.

 

SECTION 11.4.                    Notice of Redemption.

 

Notice of redemption shall be given by first-class mail, postage prepaid, mailed
not later than 30 days, and not earlier than 60 days, prior to the Redemption
Date, to each Holder of Securities to be redeemed, at the address of such Holder
as it appears in the Securities Register.

 

With respect to Securities of such series to be redeemed, each notice of
redemption shall state:

 

(a)           the Redemption Date;

 

(b)           the Redemption Price or, if the Redemption Price cannot be
calculated prior to the time the notice is required to be sent, the estimate of
the Redemption Price provided pursuant to the Indenture together with a
statement that it is an estimate and that the actual Redemption Price will be
calculated on the third Business Day prior to the Redemption Date (if such an
estimate of the Redemption Price is given, a subsequent notice shall be given as
set forth above setting forth the Redemption Price promptly following the
calculation thereof);

 

(c)           if less than all Outstanding Securities of such particular series
are to be redeemed, the identification (and, in the case of partial redemption,
the respective principal amounts) of the particular Securities to be redeemed;

 

(d)           that, on the Redemption Date, the Redemption Price will become due
and payable upon each such Security or portion thereof, and that interest
thereon (including Additional Interest, if any), if any, shall cease to accrue
on and after said date;

 

(e)           the Place or Places of Payment where such Securities are to be
surrendered for payment of the Redemption Price;

 

(f)            such other provisions as may be required in respect of the terms
of a particular series of Securities;

 

(g)           that the redemption is for a sinking fund, if such is the case;
and

 

63

--------------------------------------------------------------------------------


 

(h)           the CUSIP number, if any.

 

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name and at the expense of the Company and shall be irrevocable.  The
notice, if mailed in the manner provided above, shall be conclusively presumed
to have been duly given, whether or not the Holder receives such notice.  In any
case, a failure to give such notice by mail or any defect in the notice to the
Holder of any Security designated for redemption as a whole or in part shall not
affect the validity of the proceedings for the redemption of any other Security.

 

SECTION 11.5.                    Deposit of Redemption Price.

 

Prior to 10:00 A.M. Eastern Time, on the Redemption Date specified in the notice
of redemption given as provided in Section 11.4, the Company will deposit with
the Trustee or with one or more Paying Agents (or if the Company is acting as
its own Paying Agent, the Company will segregate and hold in trust as provided
in Section 10.3) an amount of money sufficient to pay the Redemption Price of,
and any accrued interest (including Additional Interest) on, all the Securities
(or portions thereof) that are to be redeemed on that date.

 

SECTION 11.6.    Payment of Securities Called for Redemption.

 

If any notice of redemption has been given as provided in Section 11.4, the
Securities or portion of Securities with respect to which such notice has been
given shall become due and payable on the date and at each Place of Payment
stated in such notice at the applicable Redemption Price, together with accrued
interest (including Additional Interest, if any) to the Redemption Date.  On
presentation and surrender of such Securities duly endorsed or accompanied by
written instruments of transfer executed by the Holder or its duly authorized
attorney, in form satisfactory to the Company, the Trustee and the Securities
Registrar, at a Place of Payment in said notice specified, the said Securities
or the specified portions thereof shall be paid and redeemed by the Company at
the applicable Redemption Price, together with accrued interest (including
Additional Interest, if any) to the Redemption Date; provided, however, unless
otherwise specified as contemplated by Section 3.1, installments of interest
(including Additional Interest) whose Stated Maturity is on or prior to the
Redemption Date will be payable to the Holders of such Securities, or one or
more Predecessor Securities, registered as such at the close of business on the
relevant record dates according to their terms and the provisions of
Section 3.8.

 

Upon presentation of any Security redeemed in part only, duly endorsed or
accompanied by written instrument of transfer executed by the Holder or its duly
authorized attorney, in form satisfactory to the Company, the Trustee and the
Securities Registrar, the Company shall execute and the Trustee shall
authenticate and deliver to the Holder thereof, at the expense of the Company, a
new Security or Securities of the same series, of authorized denominations, in
an aggregate principal amount equal to the unredeemed portion of the Security so
presented and having the same Original Issue Date, Stated Maturity and terms.

 

64

--------------------------------------------------------------------------------


 

Unless the Company fails to deposit or pay the Redemption Price, together with
accrued interest (including Additional Interest, if any), upon the Redemption
Date the Securities to be redeemed shall no longer be Outstanding and no
interest (including Additional Interest, if any) shall accrue thereon, and upon
receipt of any certification representing the redeemed Securities shall be
cancelled as provided in Section 3.10.  If any Security called for redemption
shall not be so paid under surrender thereof for redemption, the principal of
and premium, if any, on such Security shall, until paid, bear interest from the
Redemption Date at the rate prescribed therefor in the Security.

 

SECTION 11.7.                    Right of Redemption of Securities Initially
Issued to an Issuer Trust.

 

In the case of the Securities of a series initially issued to an Issuer Trust,
except as otherwise specified by Section 3.1, the Company, at its option, may
redeem such Securities (i) on or after the date specified in such Security, in
whole at any time or in part from time to time, or (ii) upon the occurrence and
during the continuation of a Tax Event or an Investment Company Event, at any
time within 120 days following the occurrence and during the continuation of
such Tax Event or Investment Company Event, in whole (but not in part), in each
case at a Redemption Price specified in such Security, together with accrued
interest (including Additional Interest, if any) to the Redemption Date.

 

If less than all the Securities of any such series are to be redeemed, the
aggregate principal amount of such Securities remaining Outstanding after giving
effect to such redemption shall be sufficient to satisfy any provisions of the
Trust Agreement related to the Issuer Trust to which such Securities were
issued, including any requirement in such Trust Agreement as to the minimum
Liquidation Amount (as defined in such Trust Agreement), if any, of Capital
Securities that may be held by a holder under such Trust Agreement.

 

Notwithstanding any provision of this Article XI or any other provision of this
Indenture, each redemption of any Security is subject to Article XIII.

 

ARTICLE XII

SINKING FUNDS

 

Except as may be provided in any supplemental or amended indenture, no sinking
fund shall be established or maintained for the retirement of Securities of any
series.

 

65

--------------------------------------------------------------------------------


 

ARTICLE XIII

SUBORDINATION OF SECURITIES

 

SECTION 13.1.                    Securities Subordinate to Senior Indebtedness.

 

The Company covenants and agrees, and each Holder of a Security, by its
acceptance thereof, likewise covenants and agrees, that, to the extent and in
the manner hereinafter set forth in this Article, the payment of the principal
of (and premium, if any) and interest (including Additional Interest, if any) on
each and all of the Securities of each and every series are hereby expressly
made subordinate and junior to and subject in right of payment to the prior
payment in full of all Senior Indebtedness, and the Securities of each and every
series issued initially to an Issuer Trust shall be pari passu with all other
Securities issued initially hereunder to Issuer Trusts.

 

SECTION 13.2.                    No Payment When Senior Indebtedness in Default;
Payment Over of Proceeds Upon Dissolution, Etc.

 

If the Company shall default in the payment of any principal of (or premium, if
any) or interest on any Senior Indebtedness when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
of acceleration or otherwise, then, upon written notice of such default to the
Company by the holders of Senior Indebtedness or any trustee therefor, unless
and until such default shall have been cured or waived or shall have ceased to
exist, no direct or indirect payment (in cash, property, securities, by set-off
or otherwise) shall be made or agreed to be made on account of the principal of
(or premium, if any) or interest (including Additional Interest, if any) on any
of the Securities, or in respect of any redemption, repayment, retirement,
purchase or other acquisition of any of the Securities.

 

In the event of (i) any insolvency, bankruptcy, receivership, conservatorship,
liquidation, reorganization, readjustment, composition or other similar
proceeding relating to the Company, its creditors or its property, (ii) any
proceeding for the liquidation, dissolution or other winding-up of the Company,
voluntary or involuntary, whether or not involving insolvency or bankruptcy
proceedings, (iii) any assignment by the Company for the benefit of creditors or
(iv) any other marshalling of the assets of the Company (each such event, if
any, herein sometimes referred to as a “Proceeding”), all Senior Indebtedness
(including any interest thereon accruing after the commencement of any such
proceedings) shall first be paid in full in accordance with the terms of the
agreements governing such Senior Indebtedness and all commitments to extend or
create Senior Indebtedness shall be terminated before any payment or
distribution, whether in cash, securities or other property, shall be made to
any Holder of any of the Securities on account thereof.  Any payment or
distribution, whether in cash, securities or other property (other than
securities of the Company or any other entity provided for by a plan of
reorganization or readjustment, the payment of which is subordinate, at least to
the extent provided in these subordination provisions with respect to the
indebtedness evidenced by the Securities, to the payment of all Senior
Indebtedness at the time outstanding and to any securities issued in respect
thereof under any such plan of reorganization or readjustment), which would
otherwise (but for these subordination provisions) be payable or deliverable in
respect of the Securities of any series shall be paid or delivered directly to
the holders of Senior Indebtedness in accordance with

 

66

--------------------------------------------------------------------------------


 

the priorities then existing among such holders until all Senior Indebtedness
(including any interest thereon accruing after the commencement of any
Proceeding) shall have been paid in full.

 

In the event of any Proceeding, after payment in full of all sums owing with
respect to Senior Indebtedness in accordance with the terms of the agreements
governing such Senior Indebtedness and the termination of all commitments to
extend or create Senior Indebtedness, the Holders of the Securities, together
with the holders of any obligations of the Company ranking on a parity with the
Securities, shall be entitled to be paid from the remaining assets of the
Company the amounts at the time due and owing on account of unpaid principal of
(and premium, if any) and interest (including Additional Interest, if any) on
the Securities and such other obligations before any payment or other
distribution, whether in cash, property or otherwise, shall be made on account
of any capital stock or any obligations of the Company ranking junior to the
Securities and such other obligations.

 

If, notwithstanding the foregoing, any payment or distribution of any character
or any security, whether in cash, securities or other property (other than
securities of the Company or any other entity provided for by a plan of
reorganization or readjustment, the payment of which is subordinate, at least to
the extent provided in these subordination provisions with respect to the
indebtedness evidenced by the Securities, to the payment of all Senior
Indebtedness at the time outstanding and to any securities issued in respect
thereof under any plan of reorganization or readjustment), shall be received by
the Trustee or any Holder in contravention of any of the terms hereof and before
all Senior Indebtedness shall have been paid in full in accordance with the
terms of the agreements governing such Senior Indebtedness and all commitments
to extend or create Senior Indebtedness shall be terminated, such payment or
distribution or security shall be received in trust for the benefit of, and
shall be paid over or delivered and transferred to, the holders of the Senior
Indebtedness at the time outstanding in accordance with the priorities then
existing among such holders for application to the payment of all Senior
Indebtedness remaining unpaid, to the extent necessary to pay all such Senior
Indebtedness in full.  In the event of the failure of the Trustee or any Holder
to endorse or assign any such payment, distribution or security, each holder of
Senior Indebtedness is hereby irrevocably authorized to endorse or assign the
same.

 

No present or future holder of any Senior Indebtedness shall be prejudiced in
the right to enforce subordination of the indebtedness evidenced by the
Securities by any act or failure to act on the part of the Company, the Trustee
or any Holder.  Nothing contained herein shall impair, as between the Company
and the Holders of Securities of each series, the obligation of the Company to
pay to such Holders the principal of (and premium, if any) and interest
(including Additional Interest) on such Securities or prevent the Trustee or the
Holder (or to the extent expressly provided herein, the holder of any Capital
Securities) from exercising all rights, powers and remedies otherwise permitted
by applicable law or hereunder upon a default or Event of Default hereunder, all
subject to the rights of the holders of the Senior Indebtedness to receive cash,
securities or other property otherwise payable or deliverable to the Holders.

 

Senior Indebtedness shall not be deemed to have been paid in full unless the
holders thereof shall have received cash, securities or other property equal to
the amount of such Senior

 

67

--------------------------------------------------------------------------------


 

Indebtedness then outstanding in accordance with the terms of the agreements
governing such Senior Indebtedness.

 

The Company, the Trustee and the Holders shall take such action (including,
without limitation, the delivery of this Indenture to an agent for the holders
of Senior Indebtedness or consent to the filing of a financing statement with
respect hereto and acts and filings with respect to any Proceeding) as may, in
the opinion of counsel designated by the holders of a majority in principal
amount of the Senior Indebtedness at the time outstanding, be necessary or
appropriate to assure the effectiveness of the subordination effected by these
provisions.

 

The provisions of this Section 13.2 shall not impair any rights, interests,
remedies or powers of any secured creditor of the Company in respect of any
security interest the creation of which is not prohibited by the provisions of
this Indenture.

 

The securing of any obligations of the Company, otherwise ranking on a parity
with the Securities or ranking junior to the Securities shall not be deemed to
prevent such obligations from constituting, respectively, obligations ranking on
a parity with the Securities or ranking junior to the Securities.

 

SECTION 13.3.                    Payment Permitted If No Default.

 

Nothing contained in this Article or elsewhere in this Indenture or in any of
the Securities shall prevent (a) the Company, at any time, except during the
pendency of the conditions described in the first paragraph of Section 13.2 or
of any Proceeding referred to in Section 13.2, from making payments at any time
of principal of (and premium, if any) or interest (including Additional
Interest) on the Securities, or (b) the application by the Trustee of any monies
deposited with it hereunder to the payment of or on account of the principal of
(and premium, if any) or interest (including any Additional Interest) on the
Securities or the retention of such payment by the Holders, if, at the time of
such application by the Trustee, the Trustee did not have knowledge that such
payment would have been prohibited by the provisions of this Article.

 

SECTION 13.4.                    Subrogation to Rights of Holders of Senior
Indebtedness; Etc.

 

Upon and following the payment in full of all amounts due or to become due on
all Senior Indebtedness in accordance with the terms of the agreements governing
the Senior Indebtedness, or the provision for such payment in cash or cash
equivalents or otherwise in a manner satisfactory to the holders of the
applicable Senior Indebtedness and the termination of all commitments to extend
or create Senior Indebtedness, the Holders of the Securities of each series
shall be subrogated to all rights of the holders of such Senior Indebtedness
(equally and ratably with the holders of all indebtedness of the Company that by
its express terms is subordinated to Senior Indebtedness of the Company to
substantially the same extent as the Securities of such series are subordinated
to the Senior Indebtedness and is entitled to like rights of subrogation by
reason of any payments or distributions made to holders of such Senior
Indebtedness) to receive any further payments and distributions of cash,
property and securities applicable to the Senior Indebtedness until the
principal of (and premium if any) and interest (including Additional Interest)
on the Securities of such series, if any, shall be paid in full.  No

 

68

--------------------------------------------------------------------------------


 

payments or distributions to the holders of the Senior Indebtedness of any cash,
property or securities to which the Holders of the Securities of each series or
the Trustee would be entitled except for the provisions of this Article XIII,
and no payments over pursuant to the provisions of this Article XIII to or for
the benefit of the holders of Senior Indebtedness by Holders of the Securities
or the Trustee, shall, as among the Company, its creditors other than holders of
Senior Indebtedness, and the Holders of the Securities, be deemed to be a
payment or distribution by the Company to or on account of the Senior
Indebtedness.

 

SECTION 13.5.                    Provisions Solely to Define Relative Rights.

 

The provisions of this Article are and are intended solely for the purpose of
defining the relative rights of the Holders of the Securities on the one hand
and the holders of Senior Indebtedness on the other hand.  Nothing contained in
this Article or elsewhere in this Indenture or in the Securities is intended to
or shall:  (a) impair, as between the Company and the Holders of the Securities,
the obligations of the Company, which are absolute and unconditional, to pay to
the Holders of the Securities the principal of (and premium, if any) and
interest (including any Additional Interest) on the Securities as and when the
same shall become due and payable in accordance with their terms; or (b) affect
the relative rights against the Company of the Holders of the Securities and
creditors of the Company other than their rights in relation to the holders of
Senior Indebtedness; or (c) prevent the Trustee or the Holder of any Security
(or to the extent expressly provided herein, the holder of any Capital Security)
from exercising all remedies otherwise permitted by applicable law upon default
under this Indenture, including filing and voting claims in any Proceeding,
subject to the rights, if any, under this Article of the holders of Senior
Indebtedness to receive cash, property and securities otherwise payable or
deliverable to the Trustee or such Holder.

 

SECTION 13.6.                    Trustee to Effectuate Subordination.

 

Each Holder of a Security by his or her acceptance thereof authorizes and
directs the Trustee on his or her behalf to take such action (including any act
or filing with respect to any Proceeding) as may be necessary or appropriate to
acknowledge or effectuate the subordination provided in this Article and
appoints the Trustee his or her attorney-in-fact for any and all such purposes.

 

SECTION 13.7.                    No Waiver of Subordination Provisions.

 

No right of any present or future holder of any Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof that any such holder may have or be
otherwise charged with.

 

Without in any way limiting the generality of the immediately preceding
paragraph, the holders of Senior Indebtedness may, at any time and from time to
time, without the consent of or notice to the Company, the Trustee or the
Holders of the Securities of any series, without

 

69

--------------------------------------------------------------------------------


 

incurring responsibility to the Company, the Trustee or such Holders of the
Securities and without impairing or releasing the subordination provided in this
Article or the obligations hereunder of the Company, the Trustee or such Holders
of the Securities to the holders of Senior Indebtedness, do any one or more of
the following:  (i) create Senior Indebtedness, (ii) change the manner, place or
terms of payment or extend the time of payment of, or renew or alter, Senior
Indebtedness, or otherwise amend or supplement in any manner Senior Indebtedness
or any instrument evidencing the same or any agreement under which Senior
Indebtedness is outstanding, (iii) sell, exchange, release or otherwise deal
with any property pledged, mortgaged or otherwise securing Senior Indebtedness,
(iv) release any Person liable in any manner for the collection of Senior
Indebtedness, and (v) exercise or refrain from exercising any rights against the
Company and any other Person; and Senior Indebtedness shall continue to be
Senior Indebtedness entitled to the benefits of the subordination provisions of
this Article XIII.  The Company, the Trustee and each Holder waive notice of
each event described in the preceding sentence.

 

SECTION 13.8.                    Notice to Trustee.

 

The Company shall give prompt written notice to a Responsible Officer of the
Trustee of any fact known to the Company that would prohibit the making of any
payment to or by the Trustee in respect of the Securities.  Notwithstanding the
provisions of this Article or any other provision of this Indenture, the Trustee
shall not be charged with knowledge of the existence of any facts that would
prohibit the making of any payment to or by the Trustee in respect of the
Securities, unless and until a Responsible Officer of the Trustee shall have
received written notice thereof from the Company or a holder of Senior
Indebtedness or from any trustee, agent or representative therefor; provided,
however, if the Trustee shall not have received the notice provided for in this
Section at least two Business Days prior to the date upon which by the terms
hereof any monies may become payable for any purpose (including, the payment of
the principal of (and premium, if any, on) or interest (including any Additional
Interest) on any Security), then, anything herein contained to the contrary
notwithstanding, the Trustee shall have full power and authority to receive such
monies and to apply the same to the purpose for which they were received and
shall not be affected by any notice to the contrary that may be received by it
within two Business Days prior to such date.

 

Subject to the provisions of Section 6.1, the Trustee shall be entitled to rely
on the delivery to it of a written notice by a Person representing himself or
herself to be a holder of Senior Indebtedness (or a trustee or attorney-in-fact
therefor) to establish that such notice has been given by a holder of Senior
Indebtedness (or a trustee or attorney-in-fact therefor).  The Trustee shall
immediately notify the Company by telephone of the receipt of any such notice. 
In the event that the Trustee determines in good faith that further evidence is
required with respect to the right of any Person as a holder of Senior
Indebtedness to participate in any payment or distribution pursuant to this
Article, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Indebtedness
held by such Person, the extent to which such Person is entitled to participate
in such payment or distribution and any other facts pertinent to the rights of
such Person under this Article, and if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment or receipt by the Trustee of

 

70

--------------------------------------------------------------------------------


 

information reasonably satisfactory to the Trustee evidencing the right of such
Person to receive such payment.

 

SECTION 13.9.                    Reliance on Judicial Order or Certificate of
Liquidating Agent.

 

Upon any payment or distribution of assets of the Company referred to in this
Article, the Trustee, subject to the provisions of Section 6.1, and the Holders
of the Securities shall be entitled to rely upon any order or decree entered by
any court of competent jurisdiction in which such Proceeding is pending, or a
certificate of the trustee in bankruptcy, receiver, conservator, liquidating
trustee, custodian, assignee for the benefit of creditors, agent or other Person
making such payment or distribution, delivered to the Trustee or to the Holders
of Securities, for the purpose of ascertaining the Persons entitled to
participate in such payment or distribution, the holders of the Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article.

 

SECTION 13.10.                 Trustee Not Fiduciary for Holders of Senior
Indebtedness.

 

The Trustee, in its capacity as trustee under this Indenture, shall not be
deemed to owe any fiduciary duty to the holders of Senior Indebtedness and shall
not be liable to any such holders if it shall in good faith mistakenly pay over
or distribute to Holders of Securities or to the Company or to any other Person
cash, property or securities to which any holders of Senior Indebtedness shall
be entitled by virtue of this Article or otherwise; provided that, this Section
13.10 shall not relieve any Holder of Securities of its obligation to turn over
to the holders of Senior Indebtedness any payments made to any such Holder of
Securities in violation of this Indenture.

 

SECTION 13.11.                 Rights of Trustee as Holder of Senior
Indebtedness; Preservation of Trustee’s Rights.

 

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article with respect to any Senior Indebtedness that may at any
time be held by it, to the same extent as any other holder of Senior
Indebtedness, and nothing in this Indenture shall deprive the Trustee of any of
its rights as such holder.

 

SECTION 13.12.                 Article Applicable to Paying Agents.

 

In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Company and be then acting hereunder, the term “Trustee” as
used in this Article shall in such case (unless the context otherwise requires)
be construed as extending to and including such Paying Agent within its meaning
as fully for all intents and purposes as if such Paying Agent were named in this
Article in addition to or in place of the Trustee.

 

71

--------------------------------------------------------------------------------


 

SECTION 13.13.                 Certain Conversions or Exchanges Deemed Payment.

 

For purposes of this Article only, (a) the issuance and delivery of junior
securities upon conversion or exchange of Securities of any series shall not be
deemed to constitute a payment or distribution on account of the principal of
(or premium, if any, on) or interest (including any Additional Interest) on such
Securities or on account of the purchase or other acquisition of such
Securities, and (b) the payment, issuance or delivery of cash, property or
securities (other than junior securities) upon conversion or exchange of a
Security of any series shall be deemed to constitute payment on account of the
principal of such security.  For the purposes of this Section, the term “junior
securities” means (i) shares of capital stock of any class of the Company, and
(ii) securities of the Company that are subordinated in right of payment to all
Senior Indebtedness that may be outstanding at the time of issuance or delivery
of such securities to substantially the same extent as, or to a greater extent
than, the Securities are so subordinated as provided in this Article.

 

* * * *

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.  The exchange of copies of
this Indenture and of signature pages by facsimile or electronic transmission
shall constitute effective execution and delivery of this Indenture as to the
parties hereto, and may be used in lieu of the original signature pages to this
Indenture for all purposes.

 

 

[Remainder of page left intentionally blank; signatures appear on following
page.]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, and their respective corporate seals to be hereunto affixed and
attested, all as of the day and year first above written.

 

 

 

GAINSCO, INC.

 

 

 

 

 

By:

/s/ Glenn W. Anderson

 

 

Name:  Glenn W. Anderson

 

Title:  President and Chief Executive Officer

 

 

 

 

ATTEST:

 

 

 

 

 

/s/John S. Daniels

 

 

 

 

Secretary

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

 

WILMINGTON TRUST COMPANY,
individually and as Trustee,

 

 

 

 

 

By:

/s/ Janel R. Havrilla

 

 

Name: Janel R. Havrilla

 

Title: Senior Financial Services Officer

 

73

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE OR OTHER JURISDICTION’S SECURITIES OR BLUE SKY LAWS, AND NO SUCH
SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, HYPOTHECATED OR DISPOSED OF ABSENT AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR SUCH OTHER APPLICABLE SECURITIES OR BLUE SKY LAWS
COVERING SUCH SECURITIES OR UNLESS SUCH TRANSFER IS MADE IN ACCORDANCE WITH AN
AVAILABLE EXEMPTION UNDER THE SECURITIES ACT, WHICH MAY INCLUDE EXEMPTIONS UNDER
REGULATION S, RULE 144A, RULE 144 OR ANY OTHER AVAILABLE EXEMPTION UNDER THE
SECURITIES ACT, AND ANY OTHER APPLICABLE SECURITIES OR BLUE SKY LAWS, AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL FROM THE HOLDER OF THESE SECURITIES
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH OFFER, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, HYPOTHECATION, OR DISPOSITION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY OTHER APPLICABLE
SECURITIES OR BLUE SKY LAWS.

 

THIS SECURITY IS NOT A DEPOSIT OR AN OBLIGATION OF ANY DEPOSITORY INSTITUTION,
IS NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY
GOVERNMENT AGENCY, AND IS NOT SECURED.

 

 

GAINSCO, INC.

 

FLOATING RATE

JUNIOR SUBORDINATED DEBENTURES

 

DUE MARCH 31, 2036

 

 

 

Aggregate Principal Amount

Certificate No. -001-

 

$25,774,000

 

GAINSCO, INC., a Texas corporation (the “Company,” which term includes any
successor Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as Property Trustee of GAINSCO CAPITAL TRUST I, a
statutory trust created under the laws of the State of Delaware, or registered
assigns, the principal sum of TWENTY-FIVE MILLION SEVEN HUNDRED SEVENTY-FOUR
THOUSAND AND NO/100 DOLLARS ($25,774,000) on March 31, 2036; provided that the
Company may shorten the Stated Maturity of the principal of this Security to a
date not earlier than March

 

A-1

--------------------------------------------------------------------------------


 

31, 2011, subject to redemption by the Company as provided in Section 11.7 of
the Indenture, but in no event shall the Stated Maturity be a date later than
March 31, 2036.  The Company further promises to pay interest on said principal
from the date of issuance, or from the most recent Interest Payment Date to
which interest has been paid or duly provided for, quarterly (subject to
deferral as set forth herein) in arrears on March 31, June 30, September 30, and
December 31 of each year, except that if any such date falls on a day that is
not a Business Day, the Company promises to pay interest on the next succeeding
Business Day, unless such Business Day is in the next succeeding calendar year,
in which case the Company promises to pay interest on the immediately preceding
Business Day (each, a “Distribution Date”), commencing March 31, 2006, at the
floating rate per annum, reset quarterly on each Distribution Date for the next
succeeding quarter, equal to the 3-Month LIBOR for the last London banking day
(which is any day in which dealings in deposits in U.S. dollars are transacted
in the London interbank market) of each of March, June, September and December,
as applicable (each, a “Determination Date”), plus 3.85% (the “Floating Rate”)
on the principal amount outstanding hereunder, together with Additional Sums, if
any, as provided in Section 10.6 of the Indenture, until the principal hereof is
paid or duly provided for or made available for payment.  Any principal, premium
or Additional Sums and any overdue installment of interest not paid when due
shall bear Additional Interest at the Floating Rate (to the extent that the
payment of such interest shall be legally enforceable), compounded quarterly,
from the dates such amounts are due until they are paid or made available for
payment.  The amount of interest payable for any full quarterly period shall be
computed on the basis of a 360-day year consisting of twelve 30-day months.  The
amount of interest payable for any period less than a full quarter shall be
computed on the basis of a 360-day year and the actual number of days elapsed
during that period.  The interest so payable, and punctually paid or duly
provided for, on any Interest Payment Date will, as provided in the Indenture,
be paid to the Holder at the close of business on the Regular Record Date for
such interest installment.  Any such interest not so punctually paid or duly
provided for shall forthwith cease to be payable to the Holder on such Regular
Record Date and may either be paid to the Holder registered at the close of
business on a Special Record Date for the payment of such Defaulted Interest to
be fixed by the Trustee (notice whereof shall be given to Holders of Securities
of this series not less than 10 days prior to such Special Record Date) or be
paid at any time in any other lawful manner not inconsistent with the
requirements of any securities exchange, if any, on which the Securities of this
series may be listed, and upon such notice as may be required by such exchange,
all as more fully provided in said Indenture.

 

“3-Month LIBOR” means the London interbank offered rate for three-month, U.S.
dollar deposits determined by the Indenture Trustee, with respect to the
particular quarterly period, in the following order of priority:

 

(i) the rate (expressed as a percentage per annum) for U.S. dollar deposits of
an amount equal or comparable to the aggregate liquidation amount of the
Securities having a three-month maturity that appears on Telerate Page 3750 as
of 11:00 a.m. (London time) on the particular Determination Date.  “Telerate
Page 3750” means the display designated as “Page 3750” on the Dow Jones Telerate
Service or such other page as may replace Page 3750 on that service or such
other service or services as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying London
interbank offered rates for U.S. dollar deposits;

 

(ii) if such rate cannot be identified on the related Determination Date, the
Indenture Trustee will request the principal London offices of four leading
banks in the London interbank market to provide such banks’ offered quotations
(expressed as percentages per annum) to prime banks in the London interbank
market for U.S. dollar deposits of an amount equal or comparable to the
aggregate liquidation amount of the Securities having a three-month maturity as
of 11:00 a.m. (London time) on

 

A-2

--------------------------------------------------------------------------------


 

such Determination Date.  If at least two quotations are provided, 3-Month LIBOR
will be the arithmetic mean of such quotations;

 

(iii)  if fewer than two such quotations are provided as requested in clause
(ii) above, the Indenture Trustee will request four major New York City banks to
provide such banks’ offered quotations (expressed as percentages per annum) to
leading European banks for loans in U.S. dollars of an amount equal or
comparable to the aggregate liquidation amount of the Securities as of 11:00
a.m. (London time) on such Determination Date.  If at least two such quotations
are provided, 3-Month LIBOR will be the arithmetic mean of such quotations; and

 

(iv) if fewer than two such quotations are provided as requested in clause (iii)
above, 3-Month LIBOR will be a 3-Month LIBOR determined with respect to the
quarterly period immediately preceding such current quarterly period.

 

If the rate for U.S. dollar deposits having a three-month maturity that
initially appears on Telerate Page 3750 or Reuters Page LIBO, as the case may
be, as of 11:00 a.m. (London time) on the related Determination Date is
superseded on the Telerate page 3750 or Reuters Page LIBO, as the case may be,
by a corrected rate by 12:00 noon (London time) on such Determination Date, then
the corrected rate as so substituted on the applicable page will be the
applicable 3-Month LIBOR for such Determination Date.

 

So long as no Event of Default has occurred and is continuing, the Company shall
have the right as provided in Section 3.12 of the Indenture, at any time during
the term of this Security, from time to time to defer the payment of interest on
this Security for up to 20 consecutive quarterly interest payment periods with
respect to each deferral period (each, an “Extension Period”), during which
Extension Periods the Company shall have the right to make no payments or
partial payments of interest on any Interest Payment Date, and at the end of
which the Company shall pay all interest then accrued and unpaid including
Additional Interest, as provided below; provided, however, that no Extension
Period shall extend beyond the Stated Maturity of the principal of this Security
and no such Extension Period may end on a date other than an Interest Payment
Date; and provided, further, however, that during any such Extension Period, the
Company shall not (i) declare or pay any dividends or distributions on, or
redeem, purchase, acquire or make a liquidation payment with respect to, any of
the Company’s capital stock, or (ii) make any payment of principal or interest
or premium, if any, on or repay, repurchase or redeem any debt securities of the
Company that rank pari passu in all respects with or junior in interest to this
Security (other than (a) repurchases, redemptions or other acquisitions of
shares of capital stock of the Company in connection with any employment
contract, benefit or incentive plan or other similar arrangement with or for the
benefit of any one or more employees, officers, directors or consultants of the
Company or any of its subsidiaries, in connection with a dividend reinvestment
or stock purchase plan or in connection with capital stock of the Company (or
securities convertible into or exercisable for such capital stock) issued as
consideration in an acquisition transaction entered into prior to the applicable
Extension Period, (b) as a result of an exchange or conversion of any class or
series of the Company’s capital stock (or any capital stock of a Subsidiary of
the Company) for any class or series of the Company’s capital stock or of any
class or series of the Company’s indebtedness for any class or series of the
Company’s capital stock, (c) the purchase of fractional interests in shares of
the Company’s capital stock pursuant to the conversion or exchange provisions of
such capital stock or the security being converted or exchanged, (d) any
declaration of a dividend in connection with any Rights Plan, or the issuance of
rights, stock or other property under any Rights Plan, or the redemption or
repurchase of rights pursuant thereto, (e) any dividend in the form of stock,
warrants, options or other rights where the dividend stock or the stock issuable
upon exercise of such warrants, options or other rights is the same stock as
that on which the dividend is being paid or ranks pari passu with or junior to
such stock or (f)

 

A-3

--------------------------------------------------------------------------------


 

payments by the Company under the Guarantee).  Prior to the termination of any
such Extension Period, the Company may further defer the payment of interest,
provided that no Event of Default has occurred and is continuing and provided
further, that no Extension Period shall exceed 20 consecutive quarterly interest
payment periods, extend beyond the Stated Maturity of the principal of this
Security or end on a date other than an Interest Payment Date.  Upon the
termination of any such Extension Period and upon the payment of all accrued and
unpaid interest and any Additional Interest then due on any Interest Payment
Date, the Company may elect to begin a new Extension Period, subject to the
above conditions.  No interest shall be due and payable during an Extension
Period, except at the end thereof, but each installment of interest that would
otherwise have been due and payable during such Extension Period shall bear
Additional Interest (to the extent that the payment of such interest shall be
legally permissible) at the Floating Rate per annum, compounded quarterly and
calculated as set forth in the first paragraph of this Security, from the date
on which such amounts would otherwise have been due and payable until paid or
made available for payment.  The Company shall give the Holders of this Security
and the Trustee notice of its election to begin any Extension Period at least
one Business Day prior to the next succeeding Interest Payment Date on which
interest on this Security would be payable but for such deferral, or so long as
Capital Securities are held by the Issuer Trust, at least one Business Day prior
to the earlier of (i) the next succeeding date on which Distributions on the
Capital Securities of such Issuer Trust would be payable but for such deferral,
and (ii) the record date for determining the holders of such Capital Securities
entitled to such Distributions on the Capital Securities.

 

Payment of the principal of (and premium, if any) and interest on this Security
will be made at the office or agency of the Company maintained for that purpose
in the United States, in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts, which unless otherwise changed by the Company shall be the Corporate
Trust Office.

 

The indebtedness evidenced by this Security is, to the extent provided in the
Indenture, subordinate and subject in right of payments to the prior payment in
full of all Senior Indebtedness, and this Security is issued subject to the
provisions of the Indenture with respect thereto.  Each Holder of this Security,
by accepting the same, (a) agrees to and shall be bound by such provisions, (b)
authorizes and directs the Trustee on his or her behalf to take such actions as
may be necessary or appropriate to effectuate the subordination so provided, and
(c) appoints the Trustee his or her attorney-in-fact for any and all such
purposes.  Each Holder hereof, by his or her acceptance hereof, waives all
notice of the acceptance of the subordination provisions contained herein and in
the Indenture by each holder of Senior Indebtedness, whether now outstanding or
hereafter incurred, and waives reliance by each such holder upon said
provisions.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

 

 

 

GAINSCO, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title: President and Chief Executive Officer

 

 

 

 

Attest:

 

 

 

 

 

 

Secretary

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

 

 

Dated:

 

 

WILMINGTON TRUST COMPANY

 

not in its individual capacity, but solely as Trustee

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

A-5

--------------------------------------------------------------------------------


 

Reverse of Security

 

This Security is one of a duly authorized issue of securities of the Company
(herein called the “Securities”), issued and to be issued in one or more series
under the Junior Subordinated Indenture, dated as of January    , 2006 (herein
called the “Indenture”), between the Company and Wilmington Trust Company, as
Trustee (herein called the “Trustee,” which term includes any successor trustee
under the Indenture), to which Indenture and all indentures supplemental thereto
reference is hereby made for a statement of the respective rights, limitations
of rights, duties and immunities thereunder of the Company, the Trustee, the
holders of Senior Indebtedness and the Holders of the Securities, and of the
terms upon which the Securities are, and are to be, authenticated and
delivered.  This Security is one of the series designated on the face hereof,
and is limited to the aggregate principal amount of $25,774,000.

 

All terms used but not defined in this Security, shall have the respective
meanings provided in the Indenture or in the Amended and Restated Trust
Agreement, dated as of January    , 2006 (as modified, amended or supplemented
from time to time the “Trust Agreement”), relating to Gainsco Capital Trust I
(“Issuer Trust”), among the Company, as Depositor, the Issuer Trustees named
therein, the Administrators named therein, and the Holders from time to time of
the Trust Securities issued pursuant thereto.

 

The Company has the right to redeem this Security (i) on or after March 31, 2011
in whole at any time or in part from time to time, or (ii) in whole (but not in
part), at any time within 120 days following the occurrence and during the
continuation of a Tax Event or Investment Company Event, in each case at the
Redemption Price described below. The redemption of Securities of any series as
permitted or required by the terms of this Certificate or the Indenture shall be
made in accordance with the terms of this Certificate and Article XI of the
Indenture; provided, however, that if any provision of this Certificate shall
conflict with any provision of such Article XI, the provision of this
Certificate shall govern.  Any redemption of any Security prior to its Stated
Maturity shall also be subject to prior notice, and approval of (or notice of
intent not to disapprove) the redemption, if then required by the capital
adequacy rules or otherwise by the Texas or Oklahoma Departments of Insurance or
any other applicable regulatory agency.

 

The Redemption Price in the case of redemption under clause (i) or (ii) in the
preceding paragraph shall mean a price equal to the Liquidation Amount of the
Securities to be redeemed, together with accumulated Distributions to, but
excluding, the Redemption Date.

 

In the event of redemption of this Security in part only, a new Security or
Securities of this series for the unredeemed portion hereof will be issued in
the name of the Holder hereof upon the cancellation hereof.

 

The Indenture permits, with certain exceptions as provided therein, the Company
and the Trustee at any time to enter into a supplemental indenture or indentures
for the purpose of modifying in any manner the rights and obligations of the
Company and of the Holders of the Securities, with the consent of the Holders of
not less than a majority in aggregate principal amount of the Outstanding
Securities of each series to be affected by such supplemental indenture.  The
Indenture also contains provisions permitting Holders of specified percentages
in aggregate principal amount of the Securities of each series at the time
Outstanding, on behalf of the Holders of all Securities of such series, to waive
compliance by the Company with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences.  Any such consent or
waiver by the Holder of this Security shall be conclusive and binding upon such
Holder and upon all future Holders of this Security and of any Security issued
upon the registration of transfer hereof or in exchange herefor or in lieu
hereof, whether or not notation of such consent or waiver is made upon this
Security.

 

A-6

--------------------------------------------------------------------------------


 

As provided in and subject to the provisions of the Indenture, if an Event of
Default with respect to the Securities of this series at the time Outstanding
occurs and is continuing, then and in every such case the Trustee or the Holders
of not less than 25% in aggregate principal amount of the Outstanding Securities
of this series may declare the principal amount of all the Securities of this
series to be due and payable immediately, by a notice in writing to the Company
(and to the Trustee if given by Holders), provided that, if the Outstanding
Securities have been issued to and are held by an Issuer Trust, and if upon an
Event of Default, the Trustee or such Holders fail to declare the principal of
all the Outstanding Securities of this series to be immediately due and payable,
the Holders of at least 25% in aggregate Liquidation Amount of the related
series of Capital Securities issued by the Issuer Trust then outstanding shall
have the right to make such declaration by a notice in writing to the Company
and the Trustee; and upon any such declaration, the principal amount of and the
accrued interest (including Additional Interest, if any) on all the Securities
of this series shall become immediately due and payable, provided that the
payment of principal and interest (including any Additional Interest) on such
Securities shall remain subordinated to the extent provided in Article XIII of
the Indenture.

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of (and premium, if any) and interest
(including Additional Interest) on this Security at the times, place and rate,
and in the coin or currency, herein prescribed.

 

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Security is registrable in the Securities
Register, upon surrender of this Security for registration of transfer at the
office or agency of the Company maintained under Section 10.2 of the Indenture
for such purpose, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Securities Registrar duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, and thereupon one or more new Securities of this series, of like tenor,
of authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.

 

The Securities of this series are issuable only in registered form without
coupons in minimum denominations of $1,000 and integral multiples of $1,000 in
excess thereof.  To the fullest extent permitted by applicable law, any
transfer, exchange or other disposition of Securities in contravention of
Section 3.6(b)(v) of the Indenture shall be deemed to be void and of no legal
effect whatsoever, any such transferee shall be deemed not to be the Holder or
owner of any beneficial interest in such Securities for any purpose, including
but not limited to the receipt of interest payable on such Securities, and such
transferee shall be deemed to have no interest whatsoever in such Securities. As
provided in the Indenture and subject to certain limitations therein set forth,
Securities of this series are exchangeable for a like aggregate principal amount
of Securities of this series and of like tenor of a different authorized
denomination, as requested by the Holder surrendering the same.

 

In the event of a distribution of the Securities to holders of the Trust
Securities, as provided in Section 9.4 of the Trust Agreement, the Securities
will be issued in minimum denominations of $1,000 and integral multiples of
$1,000 in excess thereof to holders of the Common Securities issued by the
Issuer Trust, and in minimum denominations of $1,000 and integral multiples of
$1,000 in excess thereof to holders of the Capital Securities issued by the
Issuer Trust.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

A-7

--------------------------------------------------------------------------------


 

Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

 

The Company and, by its acceptance of this Security or a beneficial interest
therein, the Holder of, and any Person that acquires a beneficial interest in,
this Security, each agrees that for United States Federal, state and local tax
purposes it is intended that this Security constitute indebtedness and shall be
treated as such.

 

THIS SECURITY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS.

 

A-8

--------------------------------------------------------------------------------


 


EXHIBIT B

 

RESTRICTED SECURITIES CERTIFICATE

 

(For transfers pursuant to § 3.6(b) of the Indenture)

 

Wilmington Trust Company,

as Security Registrar

1100 North Market Street

Rodney Square North

Wilmington, Delaware  19890-0001

Attention:  Corporate Trust Administration

 

Re:          Floating Rate Junior Subordinated Debentures Due March 31, 2036
(“Junior Subordinated Debentures”) of Gainsco, Inc. (the “Company”)

 

Reference is made to the Junior Subordinated Indenture, dated as of January
    , 2006 (the “Indenture”), among the Company and Wilmington Trust Company, as
Trustee (as defined therein).  Terms used herein and defined in the Junior
Subordinated Indenture or in Regulation D, Rule 144A or Rule 144 under the U.S.
Securities Act of 1933 (the “Securities Act”) are used herein as so defined.

 

This certificate relates to
$                                                                aggregate
Liquidation Amount of Junior Subordinated Debentures, which are evidenced by the
following certificate(s) (the “Specified Securities”):

 

CUSIP No(s).

 

CERTIFICATE No(s).                                                  

 

CURRENTLY IN BOOK-ENTRY FORM:   o  Yes   o  No (check one)

 

The person in whose name this certificate is executed below (the “Undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Securities or (ii) it is acting on behalf of all the beneficial owners
of the Specified Securities and is duly authorized by them to do so.  Such
beneficial owner or owners are referred to herein collectively as the “Owner.” 
If the Specified Securities are represented by a Global Security, they are held
through the Clearing Agency or a Clearing Agency Participant in the name of the
Undersigned, as or on behalf of the Owner.  If the Specified Securities are not
represented by a Global Security, they are registered in the name of the
Undersigned, as or on behalf of the Owner.

 

The Owner has requested that the Specified Securities be transferred to a person
(the “Transferee”) who will take delivery in the form of a Restricted Security. 
In connection with such transfer, the Owner hereby certifies that, unless such
transfer is

 

B-1

--------------------------------------------------------------------------------


 

being effected pursuant to an effective registration statement under the
Securities Act, it is being effected in accordance with Rule 144A, Rule 904 or
Rule 144 under the Securities Act or other exemption from registration under the
Securities Act, and all applicable securities laws of the states of the United
States and other jurisdictions.  Accordingly, the Owner hereby further certifies
as follows:

 

1.             Rule 144A Transfers.  If the transfer is being effected in
accordance with Rule 144A:

 

(A)          the Specified Securities are being transferred to a person that the
Owner and any person acting on its behalf reasonably believe is a “qualified
institutional buyer” within the meaning of Rule 144A, acquiring for its own
account or for the account of a qualified institutional buyer; and

 

(B)           the Owner and any person acting on its behalf have taken
reasonable steps to ensure that the Transferee is aware that the Owner may be
relying on Rule 144A in connection with the transfer; and

 

2.             Rule 904 Transfers.  If the transfer is being effected in
accordance with Rule 904:

 

(A)          the Owner is not a distributor of the Securities, an affiliate of
the Company or the Issuer Trust or any such distributor or a person acting on
behalf of any of the foregoing;

 

(B)           the offer of the Specified Securities was not made to a person in
the United States;

 

(C)           either:

 

(i)            at the time the buy order was originated, the Transferee was
outside the United States or the Owner and any person acting on its behalf
reasonably believed that the Transferee was outside the United States, or

 

(ii)           the transaction is being executed in, on or through the
facilities of the Eurobond market, as regulated by the Association of
International Bond Dealers, or another designated offshore securities market and
neither the Owner nor any person acting on its behalf knows that the transaction
has been prearranged with a buyer in the United States;

 

(D)          no directed selling efforts within the meaning of Rule 902 of
Regulation S have been made in the United States by or on behalf of the Owner or
any affiliate thereof; and

 

B-2

--------------------------------------------------------------------------------


 

(E)           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act.

 

3.             Rule 144 Transfers.  If the transfer is being effected pursuant
to Rule 144:

 

(A)          the transfer is occurring after a holding period of at least one
year (computed in accordance with paragraph (d) of Rule 144 or such shorter time
as may be provided therein) has elapsed since the date the Specified Securities
were acquired from the Company or the Issuer Trust or from an affiliate (as such
term is defined in Rule 144) of the Company or the Issuer Trust, with the full
amount of the purchase price paid at the date of purchase, whichever is later,
and is being effected in accordance with the applicable amount, manner of sale
and notice requirements of paragraphs (c), (e), (f) and (h) of Rule 144; or

 

(B)           the transfer is occurring after a holding period of at least two
years (or such shorter time as may be provided in Rule 144(k) has elapsed since
the date the Specified Securities were acquired from the Company or the Issuer
Trust or from an affiliate (as such term is defined in Rule 144) of the Company
or the Issuer Trust, with the full amount of the purchase price paid at the date
of purchase, whichever is later, and the Owner is not, and during the preceding
three months has not been, an affiliate of the Company or the Issuer Trust.

 

4.             Other Transfers.  If the Owner seeks to make a transfer in
reliance of any other exemption under the Securities Act, it shall attach hereto
a letter stating the exemption relied upon and the facts under which such
exemption is available for the requested transfer, and shall attach an opinion
of counsel satisfactory to the Company stating that such exemption is available
and is being properly used.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company, the Issuer Trust and the Holders.

 

Dated:

 

 

 

 

 

(Print the name of the Undersigned, as such term is defined in the second
paragraph of this certificate.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

(If the Undersigned is a corporation, partnership, fiduciary or entity, the
correct name of the entity, and the name and title of the person signing on
behalf of the Undersigned must be stated.)

 

B-3

--------------------------------------------------------------------------------